European Year of Education through Sport 2004
The next item is the debate on the recommendation for second reading by Mrs Pack (A5-0419/2002), on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Council common position for adopting a European Parliament and Council decision establishing the European Year of Education through Sport 2004 [9605/2/2002 - C5-0498/2002 - 2001/0244(COD)].
Mr President, Commissioner, ladies and gentlemen, we used to learn at school: 'Mens sana in corpore sano' - a healthy mind in a healthy body, and we are, in theory, all acquainted with this wisdom from ancient Rome. Of all leisure activities, sport is the most widespread, with one out of every three Europeans participating in some form of it, some of them, indeed, continuing to do so well into old age.
Physical activity promotes health, and competition in sport develops a range of social skills, such as friendship, team spirit, solidarity, commitment, perseverance and, last but not least, fair play. As you will all be aware, you can tell a good sportsman by the way he wins, but a great one by the way he loses.
Despite sport's essential social role, ladies and gentlemen, there is no policy on it at Community level. We have therefore been campaigning in this House for a number of years already, for the legal basis for this to be enshrined in the Treaties. We can therefore unreservedly welcome the way the Commissioner has at last responded to the aspiration expressed in my last report on sport, produced as long ago as 1996, and proclaimed a year of sport. It is admittedly not being called the Year of Sport, but, for many understandable reasons, the 'Year of Education through Sport 2004'.
It is about using a large number of projects to highlight sport's role in informal learning and its educational value, and also the close partnership between school sport and the services provided by the many kinds of sporting organisations that exist in Europe. To come to the point, the objective and rationale of the 'European Year of Education through Sport 2004' is not to show what people are capable of in the sporting arena - something that we can demonstrate to ourselves to our own satisfaction every day of the year on dozens of television channels - but to show what sport can do in human terms and for people.
There is consensus in this House as regards the Year's seven objectives. It is to promote cooperation between educational institutions and sporting organisations, the development of social skills through sport, voluntary activity, pupils' mobility by means of international competitions, a balance between mental and physical activity, as well as consideration of how the educational needs of young sportsmen and women are to be met.
Ladies and gentlemen, the Council has accepted the essential points of the report passed by this House at First Reading stage. What is important is that it has confirmed the amount of funding involved, the EUR 11.5 million that the Commission believes to be sufficient to complete in this Year those things that it has in mind to do. If everyone now plays their part - and that includes the media - then this Year can be of truly great significance for sport. I very much hope that the trend towards the decreasing importance of school sport can be turned round. By means of this Year, we want to build up networks and give an impetus to cross-border cooperation.
What we do not want is for the small amount of money to be spent on even more interminable research projects. Research is always in progress, and that is not what this Year is for. I believe that the only research we need is to ask ourselves, when it is all over, 'what has this Year achieved?' but otherwise not to spend money on it. The Council shares our view on this. It has also accepted my idea of organising a European competition in the run-up to the Olympic Games - incorporating it, not into the Treaty, but into a protocol. I am very happy about this, and I very much hope that the Commission will respond to our concern by announcing a competition culminating in its victors being allowed to be present at the lighting of the Olympic flame in Olympia in 2004. That would be a fitting climax for the Year of Education through Sport.
What, ladies and gentlemen, is all this about? It is our intention to establish a platform for educational measures in sport above and beyond frontiers, institutions of state education and organisations. We want to kick-start cross-border initiatives and networks, and we have to set up an ideas exchange, enabling exemplary projects and initiatives - that is to say best practices - to be followed by as many as possible during the preparations in 2003 and the actual Year in 2004. The Community projects instrument will receive 80% support, and those things done at national level alone will receive 50% co-financing. This seems to me to be very well suited to putting this Year's European dimension centre-stage.
I think I will leave it at that, but would like to thank the Council and the Commission and express the hope that we will all be able to take the idea of this Year of Education through Sport back to our communities, and that, eventually, the Convention will be astute enough to give sport a legal basis.
Ladies and gentlemen, I have an announcement to make to you, which has to do with the tragic accident to the oil tanker Prestige, which foundered off the coast of Galicia, and the final conclusions newly adopted by the Council in Copenhagen. I have received from the Commission a proposal, relating to these events, for a regulation instituting specific measures to compensate the Spanish fisheries, shellfish industry and aquaculture affected by the oil spills from the Prestige. In view of the circumstances of extreme urgency and the grave effects involved, the Council will do everything in its power to ensure that this proposal is adopted without delay and, if possible, during the Council meeting that is currently in progress. Parliament should deliver the opinion required of it as soon as possible. The proposal has been agreed with the Committee on Fisheries, and I propose that we should change the agenda in such a way that we can vote on this proposal at midday today. As there are no objections to this proposal, that is how we shall proceed.
Mr President, ladies and gentlemen, I often have had the pleasure of speaking in this House, but I have to say that today is a special occasion and I share with you the feeling that what we are doing here is of great significance. I would even go so far as to say that it is almost a historic moment for the young people of our countries. Indeed, you are about to adopt the decision to make 2004 the European Year of Education through Sport. This is the first time that such a large-scale initiative has been launched at Community level in the field of sport, particularly one focusing on its educational value.
It is also the first time that such a clear message has been sent to our citizens, showing them that the Community institutions will henceforth be concerning themselves with the social and educational potential of sport and its fundamental role in informal education. It was right that the recognition of this value should take place in the European Parliament, for it is the European Parliament which has been calling for years for more focus on sport.
Within the framework of the European Year, resources, good intentions and imagination will be mobilised throughout an entire year to promote a policy, to promote an approach, to enable civil society to participate. I am sure that a European Year of Education through Sport can make a decisive contribution to the promotion of the ideals we share, the ideal of sport as having an educational role and as a means of imparting values.
Today, therefore, the decision that you are about to adopt with your vote is good news for the worlds of education and sport. It is also the formalisation of the astute work carried out together by Parliament, the Commission and the Council. Our spirit of partnership, our faultless cooperation and our consensus on the text mean that, today, if this were an Olympic competition, we would have to share the gold medal. All this means that everything is now in order and we can therefore move on and start the practical work, for the discussions have progressed quickly and well. There has been no need for red cards to be given out, to use a football metaphor, which is clear evidence that our joint effort has been carried out in a spirit of sincere friendship. Moreover, the European Parliament has played its part fully: our original text has been amended and altered and the result - I am not ashamed to admit - is an improvement on the Commission's text.
Ladies and gentlemen, you emphasised the need to carry through practical measures relating to basic sport. You placed the emphasis on projects in the field rather than on reports and studies. You highlighted the need for a partnership between sports organisations and education organisations. Lastly, you clarified the objectives of our Year of Education through Sport and you pointed out the need to respect the principle of subsidiarity and the respective competences. All these demands have been taken into account and included in the final decision. At its last meetings, the Committee on Culture, Youth, Education, the Media and Sport deemed that the Council's common position gave due consideration to Parliament's main concerns, and I believe that is the case.
I have noticed, during my travels throughout Europe and my conversations and meetings how popular this new initiative is already and how high the expectations are of our citizens, in our schools, in sports organisations and public authorities. I am therefore quite convinced, ladies and gentlemen, that this European Year of Education through Sport will be a great Year. If, by way of example, we consider the European Year of Languages and the way it developed through the contributions of the citizens, I am sure that, run along the same lines, the European Year of Sport will be even more effective and have an even greater effect on our different societies.
Some days ago, in Vienna, at a conference on the subject of Europe and ethics, President Prodi said: 'Europe ? needs ideas and a soul'. Our work on the value of sport, on social and educational sport, will help to bring this about. I am delighted to say that education and sport are at the centre of everyone's daily concerns. The only thing we have to do, and we will succeed in this, is to promote the positive aspects of sport over the negative tendencies.
On a practical level, I can now tell you that my staff have already been working on the calls for proposals which need to be launched in the coming months. We are already thinking about a schedule, events and setting up an advisory committee. I must admit that, as you can see, this vote is not the final whistle marking the end of an impeccably played political game. Rather, it is the starting pistol. Of course, Parliament will be regularly informed of the progress made on the European Year. The Commission does, of course, have a formal obligation to keep Parliament informed, but this will also give me the opportunity to hear your ideas, for you have made such a useful contribution to the initial development of the idea of the Year.
Mr President, I spoke just now of the historic vote on education through sport. The year 2004, as everyone knows, will be a historic year in many other respects too: enlargement, then the Convention and many other major events. In this connection, I would like to ask you to reflect on the following questions. In a Europe which wants to be close to the citizens, can we continue to see sport just as a commercial activity? Should we not take notice of the fact that sport has pride of place in the citizens' daily lives? Is sport not an important part of any citizenship policy?
Mr President, I know that Parliament has started to discuss these questions and that you are already aware of the role played by sport in European integration and in awakening a European spirit in our fellow citizens. In a similar way, the sporting values that we are going to promote vigorously among the younger generations and citizens of Europe will be the basis for active citizenship in which there is respect for others and respect for the European ideal.
Mr President, I would firstly like to congratulate the rapporteur on the hard work she has done and to say once again that sport has shown itself to be a very effective tool in education. Both in normal situations and in extreme situations, in marginalized areas, when there is a need for integration, amongst many others. Furthermore, it is a great tool for educating on issues such as the environment, food, health, teamwork etc. We should take the greatest possible advantage of this.
We must take advantage of the fact that 2004 is the European Year of Education through Sport in order to demonstrate to the Europeans that we in the European Union are also concerned about sport and that we attach much importance, for example - since I do not want to give an interminable list - on the benefits which it brings for health, for the integration of people in our Europe and for the fight against xenophobia.
We must also take advantage of the possible impact of 2004 to demonstrate that it is entirely compatible to work for sport in the 15 Member States - or 25, when enlargement takes place - and also at Community level, at the same time, and that they must not fear that we are going to take over their competences. What we do want is to fill the vacuum left by subsidiarity so that the Europeans can benefit from the numerous positive aspects of sport. I therefore ask that we all make an additional effort so that, in the next review of the Treaty on European Union, an article relating to sport may be included, once and for all, so that the Europeans may see that here, in the European Parliament, in the European Commission and in all the European institutions, we care about sport as an essential tool for improving their quality of life.
Mr President, Commissioner, I am glad that sport has been put on the agenda for today without, as is so often the case, having to be deferred until the evening. I see it as a good start that we are able, today, to discuss it during the day.
I am glad that 2004 will be so fully devoted to sport. The Olympic Games, the Paralympics, the European Cup in football, to name but a few, will draw the attention of millions of people, filling many of them with enthusiasm, disappointing others, but also prompting people to themselves get involved or step up their involvement. The European Year of Education through Sport can make use of this public interest in order to highlight the social value of sport. There is already evidence, provided by numerous studies, of sport's educational value, of its capacity for preventing ill-health and rehabilitating after illness, of the social skills that it imparts to young people and the elderly, and of much else that has already been mentioned.
So I welcome the fact that we will be producing no more new studies, but will be gathering new insights from practical experience of the Year of Sport's extension of activities such as the encouragement of cooperation between schools and sporting organisations. That is of great importance in bringing the two together and maximising the advantages to both in terms of the mobility of pupils, clubs and officials, and also supporting sport in performing its social functions and discharging its social obligations.
For me, however, it all keeps coming back to the importance of asking what we mean by fair play, which is inseparable from sport. I believe that racism, doping, and the treatment of sportswomen and sportsmen as commodities have left deep scars on the image of fair play. In the same way, we should be treating women in sport with a new respect, and doing something about their status in this area too. That is also underlined by our call for clubs to be involved in the Year of Education through Sport - something not called for in the first proposals. There are 600 000 sports clubs, with thousands of officials, and they make a very important and essential educational contribution that we can never dispense with.
Ladies and gentlemen, 2003, the Year of People with Disabilities, is almost upon us. I believe that here too we have to make use of this issue as an early preparation for 2004, asking even now how many opportunities disabled sportswomen and sportsmen have to integrate? What activities can the sports clubs - all 600 000 and more of them - offer these people? This is where there is a need for public awareness and also for financial support. All this underscores our demand for this to be incorporated into the Treaty.
I would like to start by congratulating the rapporteur on this important report. Parliament has been pressing us for a European year of sport in previous resolutions, the last of which was in 1997. Up to now, the European Union has primarily paid attention to professional sport and much less to recreational sport and its cultural, educational and social merits. As has rightly been said, this is probably and primarily due to the fact that the Treaty still contains no articles giving the European Union explicit powers in this area. Yet in view of the fact that a third of EU citizens actively participate in sports and that there are more than 600 000 sports clubs, sport is undeniably an important social phenomenon.
Sport is not only important on a social and cultural level but on a financial one as well. According to estimates, the sector accounts for about 2% of the European Union's total gross domestic product. Sport is of great significance as a disseminator of positive values such as willpower, courage, tolerance, loyalty and friendship. In view of its enormous impact, however, sport is also often approached negatively with feelings of chauvinism, racism and violence, and it unfortunately also gets negative publicity as a result of violence, corruption or hooliganism. In this European Year the spotlight will be on sports education and training for young people, and this is therefore something to be celebrated. It is also true to say that less and less time and attention is devoted to sports education at school, a trend that urgently needs to be reversed. This is where sports clubs can play a complementary, supporting role for schools. It is therefore essential to improve links between clubs and schools. Sport should primarily be creating a physical and mental balance as well as social integration, and, as we are heading for enlargement in 2004, this is more than important, particularly at a time when intolerance is increasingly raising its ugly head.
Mr President, I commend the rapporteur and welcome this excellent initiative. Apart from being an important social phenomenon and a way to improve psychological and physical health, sport is also an excellent educational instrument which helps young people acquire important social skills. That is why I strongly and warmly welcome the celebration of the European Year of Education through Sport 2004.
I am most looking forward to seeing the positive impact that sport will have on the lives of young people from disadvantaged communities as a result of this programme. It will present sport as a way of improving the social inclusion of these groups and communities. Nevertheless, I regret that both the Council and the Commission rejected Parliament's amendments providing for the organisation of school competitions which would have allowed winning schools to attend the next Olympic Games in Greece. That said, however, I welcome the Council's recognition of the will of Parliament on this issue.
Mr President, the value of sport as a tool to promote national identity and further integration has long been recognised. Not for nothing have both democratic and totalitarian governments used taxpayers' funds on sporting activities.
In terms of the construction of Europe, the role of sport was formally recognised by the Communities in the Adonino report presented to the Milan European Council in June 1985. There can be no question that this issue was seen as a major asset, enabling the Communities to foster active engagement of the citizens of Europe in the construction of that project. Therefore, whatever the fine rhetoric that might flow from this House, the true aim of this particular European Year is to promote further European integration. In other words, this is naked propaganda.
It is not a coincidence that the Year has been declared to coincide with the Olympic Games. Members of this House may think otherwise, but this is a cynical attempt to hijack the Games in order to promote the European agenda.
It is therefore outrageous that European taxpayers' money is to be spent on this project. The sum of EUR 11.5 million may be a small amount in the grander scheme of things, but it is still a lot of money. There is no justification. We are not here to finance such naked and cynical propaganda.
Mr President, I feel that the presence in this Chamber, among the many esteemed Members, of a number of people whom we remember as sporting champions of history, immediately makes the meaning of what we wanted to convey in cooperating with Mrs Pack on this report clear. Our dear friends, Mrs Zabell, Mrs Matikainen-Kallström and Mr Mennea, are in some way an example, evidence of the simple fact that educating people through sport means producing a generation which knows the value of things as well as the price. Precisely because it understands their value, it is able to display a great passion for social values when it matures, displaying a strength and commitment which are not limited to the quest for results at all costs, and that is why these Members are fully entitled to sit in this Chamber and are worthy representatives of the European Union.
Our intention is to convey this concept and these values in a debate which embraces the education systems too. At the moment, if there is any severe criticism in our report, it is criticism of the European education systems, which are devoting increasingly less time to the playing of sport in schools and under which there are an ever-increasing number of schools with dilapidated sports facilities. These must receive support and assistance. This is one reason for the rapporteur's concern to approach the matter in a practical way, promoting a practical debate on the educational potential of sport through the staging of the competitions. In other words, I believe that the European Year of Education through Sport may be the right stimulus to get schools to do something for the European youth of tomorrow, to change the fate of a generation, so that, in the future, we have different young people who not only become champions but, more importantly, become people who see sport as a path to truth, in other words who become champions of humanity, for a champion of humanity can become a sporting champion too.
Mr President, Commissioner, the main effect of sport on those who participate in it is the promotion of physical and mental health, as well as education in tolerance, respect for rules and acceptance of a result by everybody. These rules are profoundly democratic and promote dialogue and companionship.
In this world where single, absolute and reductionist thinking is dominant, the promotion of the values of sport is the key antidote to intolerance and xenophobia and favours social integration.
Educating through sport means ensuring democratic values for future generations and this must appear in the Treaties.
Mr President, I want to thank my colleague, Mrs Doris Pack, for the valuable work she has done in producing this report. You have done some really excellent work for many years now to promote sport and physical education. It has been a genuine pleasure to work with you.
It is excellent that the Commission should have begun to organise a Year of Sport.
The positive role of physical exercise as a basis for mental and physical well-being is now becoming common knowledge throughout Europe. Leaving aside for a moment the benefits of having a regular, wide-ranging hobby and an attitude to life that goes with it, even a little exercise prevents heart and vascular diseases, ailments that affect the organs of locomotion, rheumatic illnesses and mental health problems. The very fact that exercise is able to prevent mental problems often gets little attention. Exercise can help keep a nation's major economic problems in check. An enormous amount of lost working time could have been prevented through exercise.
Seen in this light, the budget of EUR 11.5 million granted for the Year is at least not oversized. Schools in many Member States organise important optional activities after the school day has officially finished. Resources to make these afternoon activities possible must be increased considerably, as there is a huge demand for what they can provide. Afternoon clubs organised voluntarily often do valuable work. Afternoon sports programmes help children satisfy their natural desire and need for exercise. At the same time, they are doing something meaningful and social problems and exclusion are being prevented.
Why can we not talk of sport as sport? It is ridiculous that sports projects in the legal basis have to be hidden away under other articles, as there is not one for sport. It is better to call things by their own name, both now and in future.
Mr President, I will be very brief, because I know that time is flying by and that you have a very full agenda.
I would like to add my congratulations to those of all the Members who have highlighted Mrs Pack's remarkable work and her vigorous, tenacious endeavours over many years, which have, at last, brought success. Today one might say, her baby is being taken to church to be baptised.
I would like to respond briefly to a number of specific questions which have been asked.
Although it has not been possible to include in the text Parliament's suggestion that schools competitions could be staged and that winners could be present at the ceremony of the lighting of the Olympic flame in Olympia, I can let you into a secret. My co-workers are already working with the International School Sport Federation to see what can be done to accommodate Parliament's request.
I am fully aware, Mr President, that Parliament does not want an avalanche of studies on the matter. That is all well and good, provided that it does not turn round afterwards and say that studies would have been useful after all. While I acknowledge the need for practical work, I still feel that it is necessary for an evaluation to be carried out afterwards, as, moreover, happened in the case of the European Year of Languages, which was such a success that I feel we can use it as a model in terms of what to do and what not to do.
I can let you into another secret. I have already received numerous requests from the major European sports federations, who want to contribute to or participate in the project or to work with us. They all want to be involved and to make their contribution to the enterprise. They will not ask us for money, for they have much more money than we have! The EUR 11.5 million budget is intended to encourage, to set in motion a driving force, for it is civil society, sportspeople and schools which will actually do the practical work.
A number of questions have been asked relating to the European Year of People with Disabilities, on which we are actively working. The Special World Olympics will take place in summer 2003 in Dublin. In this context, we will fund the hiring of Irish volunteers to make this major sporting festival for people with disabilities possible. This is an experiment which will be repeated throughout 2003 and 2004: getting young volunteers - 100, 200, 300 volunteers - from all the countries of Europe to work together in the service of sport during major events of great symbolic importance. The first experiment, in Dublin, will thus bring together 200 volunteers from all over Europe. This will be repeated in Athens for both the Olympic Games and the Paralympics, and for all the major sporting events where the voluntary contributions, good will and idealism of our young people can come into their own. In other words, our young people will take centre stage.
You can therefore see that practical measures are currently being taken. As I promised you, you will be kept informed of developments, and I am also counting on your contribution so that we can make this year the year of all the citizens in your regions and your countries, for, as representatives of the citizens, you have a major role to play in this sense.
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the Commission statement on services of general interest in Europe.
Mr President, the issue of public services is the subject of a major debate in Europe and elsewhere, and the general trend observed during the past 20 years has been a development of the role of the public authority, which no longer produces directly but regulates and establishes the rules for the game. This is the case in Europe, in particular, where the goal - which was also a necessity - of creating a single market has certainly facilitated this development.
Experience has shown that the creation of a single market based on the system of healthy competition is fully compatible with socioeconomic concerns, of which services of general interest are one of the most practical elements. Furthermore, a higher level of competition throughout the economy has led to an increase in the effectiveness of services of general interest.
The history of the Community has always been consistent. At each new stage in European integration, progress has been made towards both freer movement of goods, persons, services and capital and greater inclusiveness and cohesion. Each step forward in the area of the internal market has gone hand in hand with the introduction of measures to ensure that the weaker regions and citizens are not left lagging behind. This was the case as regards the Single Act and the case at Maastricht and Amsterdam too. One example is the inclusion in the Treaty of the policy of economic and social cohesion, of consumer protection and of environment policy, all of which are intended to complement and balance the strategies of opening up the markets and liberalisation.
Article 16 of the Treaty, introduced at Amsterdam, explicitly recognises the role of services of economic general interest. It confirms the need to find a better way of reconciling harmoniously and coherently the principles relating to services of general interest and the other objectives of the Treaty, particularly the internal market and free competition.
The Commission has always recognised the primordial role of services of general interest. In its 1996 communication on services of general interest in Europe, it proposed a reference to the promotion of these services. The sectoral legislation adopted at Community level relating to major network industries, particularly the energy sector, contains extremely ambitious goals as regards high quality public services.
Moreover, the Commission has always applied competition and market rules in such a way as to avoid the supply and development of high quality services of general interest being hindered. I could mention by way of example the communication on public broadcasting, introducing rules on state aid, which was drawn up by Mr Monti and myself last year and which is an example of the way we can apply competition rules intelligently while giving governments all the leeway they need to organise public services properly.
Services of general interest are thus an essential component of the European model of society. They contribute to the citizens' quality of life and are an essential condition if the citizens are to be able to exercise many of their rights fully.
In its report to the Laeken Council, the Commission declared its intention, and I quote: 'to examine the suggestion to consolidate and specify the principles on services of general interest underlying Article 16 of the Treaty in a framework directive'
The Commission decided to carry out this examination within the framework of a Green Paper. There are two main reasons why it has adopted this approach. Firstly, the questions raised are very broad in scope and cannot be addressed in a debate limited to a proposal for a framework directive. Secondly, given the expectations and existence of very different positions with regard to the feasibility of a framework directive and the added value it would represent, it appeared essential to establish a reference framework first. We must not underestimate the technical and conceptual problems which would certainly be raised by the establishment of a framework directive either.
The Green Paper will allow the Commission firstly to examine whether a framework directive would be appropriate and secondly to launch a large-scale debate on the overall issue. Therefore, the purpose of this Green Paper is not to delay the feasibility study on a framework directive. Quite the opposite: given the diversity of the traditions, structures and positions existing in the Member States, only a broad European-level debate will be able to draw out enough common ground for an overall Community framework to be established. In addition, alongside the preparation of the Green Paper, we are working on other dossiers, particularly in the area of the application of rules on state aid and in the field of the evaluation of services. This work could, moreover, be a useful contribution to the Green Paper. As regards the timetable, the Green Paper should be adopted in March 2003 and the conclusions drawn before the end of the year.
This, Mr President, is the Commission's statement on this matter.
Mr President, Commissioner Reding's task today is a difficult one, to make a statement on the Commission's behalf on action that the Commission has been putting off for a year. It is the case that, thirteen months ago, Parliament delivered its opinion on services of general interest by a well-supported vote, with 435 votes being cast in the final vote. Since then, the Commission has done little. It has submitted four documents. The latter two of these, submitted before the Copenhagen Summit, just as the submission of the others six months ago preceded that in Seville, say nothing more than that rulings are awaited from the European Court of Justice. I do not at all understand, Commissioner, why the Commission does not have its proposals debated here in Parliament, openly and with no holds barred. If, as in this case, you gaze fixedly at the European Court of Justice in the same way that a rabbit gazes fixedly at a snake, you are not acting as if all options were available to you.
Although, Commissioner, you are affected by this only tangentially, this being primarily a matter for the Competition Commissioner, it is for this reason that I really do want to insist with some emphasis that the Commission should not just hand out 'non-papers' that it sends to governments - the last was on 12 November this year - but should involve Parliament in this debate. We are not prepared to take the rap for whatever decisions the Commission comes up with if Parliament cannot be properly involved in the legislative process.
So let me say quite bluntly that, as you have already mentioned, we called for a framework directive. We called for a framework directive on the basis of Article 95, which deals with the internal market. That means that this public debate on the basis of Article 95 leads to a decision by Parliament and the Council by way of the codecision procedure. What has been submitted to us so far says only that previous procedure in competition policy was being followed, in other words, that a decision by the Council would be sufficient, that Parliament would be informed and should then see what happens next. It is exactly as you have said: the topic will give rise to a great debate on social and economic policy. Far from being something that the Commission can sort out with the Council behind closed doors, that must be done in public view, here in the directly-elected Parliament.
The reason why I make these somewhat pointed observations is that these issues are dealt with in none of these documents, which are numerous and of varying quality, the non-paper being far and away the best of those that have been submitted. The evaluation methodology set out in the summer was put together so carelessly, and was of such poor quality, that it cannot serve as a basis on which to raise proper awareness.
I call on the Commission to stop biding its time and do the business at long last! The European Court of Justice's ruling in the Ferring case is a workable basis on which to evaluate state aid and public services. I call upon you to be prompt in submitting decisions based on it and to delay no longer.
Mr President, Commissioner, ladies and gentlemen, I would naturally like to thank the Commissioner for her announcement and for the prospect of a Green Paper. However, I do not often find myself in complete agreement with what Mr Langen has said. My group is particularly disappointed with the Commission's reluctance to proceed with presenting the European Parliament with a framework directive. As you yourself said, services of general interest are the cornerstone of our European social model. I am talking about people's social rights, basic facilities such as water, energy, public transport, communication and healthcare, which are furthermore essential for social cohesion and for the proper functioning of our economies. My group, and in fact the whole of Parliament, has been pressing for this framework directive for years. Even the Council is ahead of the Commission, as the Council pressed for this framework directive in Nice and then much more explicitly in Barcelona. Despite this, the Commission insists on broad consultation first via a Green Paper in the spring of 2003.
I understand that the problems surrounding services of general interest are complex. I understand the differences in approach between the Member States. I know that there are public and private players involved, and it is therefore true that there are differences depending on the sector. However, in the meantime we are constantly being confronted with standpoints concerning the liberalisation of various sectors in the economy without having a framework directive that sets out the general principles. Let there be no misunderstanding: my group is in favour of the internal market, subject to certain social and ecological adjustments. However, the market is an instrument, and the market has its limits, and when it comes to people's basic social rights, it is not the rules of the market and competition that should be laying down the rules of play.
The Green Paper will furthermore arrive too late to contribute to the discussion in the Convention about the role of services of general interest. We are already holding this discussion at this moment. We will be completing it in February, and the Commission will not be presenting a Green Paper until March. I think that the Commission will be missing the boat.
Finally, there is one last reason, one fact that causes me great concern, and that has to do with Mr Langen's comments. So far the Commission has always assumed that Member States were allowed to finance their services of general interest as a social mandate without this being regarded as illicit state support - and rightly so, in my opinion. However, the Treaty is undeniably lacking in clarity. Recent conclusions by two advocates-general at the European Court of Justice have demonstrated that this principle is no longer above suspicion. The Commission will now obviously conclude that they cannot give legal security to Member States in the area of the financing of services of general interest. So what has happened to this much-vaunted autonomy to organise their own public services? Ladies and gentlemen, the conclusion is clear to us.
Firstly, we will immediately ask the Commission to issue a framework directive, as we have repeatedly done.
Secondly, the Convention must provide the opportunity to establish the basic principles of public services with complete respect for the powers of the Member States.
Thirdly, our constitution must clearly specify that services of general interest are our people's social rights and must not be left to market rules and competition. I hope that the Commission can support us in our ambitions.
Mr President, I was going to say on behalf of my group that we are pleased to see that a Green Paper is forthcoming, but perhaps I am in the minority in saying that I am pleased to see that a Green Paper is forthcoming in the sense that something is actually happening. The promise of future consultation and feasibility studies is to be welcomed, but this should not be an excuse for doing nothing. In that sense I agree with my colleagues that something has to happen sooner rather than later. Process can be important, and we must get that right.
I would like to make two points on behalf of my group, the first relating to competition. Competition is excellent - we agree with the internal market - in that it is a way of raising standards generally and can also be a way of raising standards in the services concerned, but not for its own sake. Perhaps it would be interesting to look at a country outside the EU - Switzerland - in terms of energy policy. Recently the Swiss had a referendum to ascertain whether they should liberalise their energy provision, presently provided by their local cantons. Swiss citizens voted against this because they were not satisfied that choice in that sense would raise standards - it might just prove confusing. That question was put to the citizens of Switzerland. We, on the other hand, are waiting for a framework to establish how we should introduce such choices across Europe.
The second issue of particular importance to my group is universal services provision. This guarantees social cohesion across Europe. Taking my own constituency, for instance, and the current issue of broadband, letters are flooding into my office from constituents in rural areas who complain that broadband is available in certain cities, but not for them.
Such matters have to be resolved so that we can provide the same level of service to all our citizens and therefore guarantee the social cohesion which is so important to Europe. It is ridiculous that the Convention and its working groups are currently discussing these issues. These matters call for coordination as we move forward with the development of Europe.
So it is good that something is actually happening, it is good that there has been a statement, but let us get on with it.
Mr President, I welcome the fact that we are debating services of general interest once again, on the occasion of the Commission's statement. I believe that services of general interest are at the heart of European integration, or rather that they ought to be.
Although their place and role in the Union are indeed recognised, in principle, in Article 16 of the Treaty, they are still subject to competition rules, with all the ensuing consequences. There has been growing pressure for faster liberalisation in many sectors. The Brussels European Summit, last March, was a decisive moment in this sense, moreover. Energy, transport, a new era for the postal services sector: the recurring argument is that liberalisation would be the solution to the need to modernise these services. This is not true, as we can see from numerous examples. I believe that one of the functions of services of general interest is to ensure social and territorial cohesion. They must guarantee access to high quality services for all citizens throughout the whole of the territory and at the same price. However, the rules of profitability and the principle of competition run counter to these objectives and these functions.
The citizens' needs as regards high quality European public services are currently being expressed in many Union countries. The drawing-up of common European rules allowing harmonisation from the top downwards has become a necessity, particularly in view of enlargement. The modernisation of services of general interest must be part of a measure not seeking to open up the market to competition but intended to respond to the needs expressed. That requires genuine democratisation and the genuine participation of workers and users in the development of these services. In this connection, the European Union has a particular responsibility. It must, first of all, allow a proper evaluation to be carried out of the different liberalisation processes, country by country. Despite calls from the European Parliament on a number of occasions, this evaluation of the consequences for safety, the environment, quality and social concerns has never been carried out. Why?
I too believe that we cannot wait for a Green Paper to be drawn up in a few months' time to address this issue, however useful a Green Paper might be. Although a Green Paper might serve some purpose, I feel that services of general interest should no longer be seen as an exception to competition as they have been hitherto but, quite the opposite, that they must be seen as one of the European Union's priority responsibilities. They must therefore no longer be subject to competition. Work is being carried out on a new Treaty within the framework of the work of the Convention with a view to the 2004 Intergovernmental Conference. We must address this issue in the debate on the Treaty. It is time to listen to the demands of the citizens, of the trade unions, which are demonstrating everywhere in a plea for high quality services. These demands go hand in hand with the need for a Europe of social progress, a more democratic Europe. That is why we cannot be content with a minimal definition of a European universal service. We must be ambitious for social Europe. We must place services of general interest at the centre of European integration and European citizenship.
Commissioner, I am quite surprised to hear you say that it has been proven for 20 years that the single market governed by competition law is perfectly - as you said - compatible with social objectives. I have already heard more sense from the Commission, when it started to express a doubt precisely as to this ability of competition law to bring about the achievement of all the social and environmental objectives. I believe that, in actual fact, we, and the Commission, in particular, would find it much easier to make these self-congratulatory statements if we had an evaluation, as my fellow Members have said. I feel that there is absolutely nothing to be gained in any quarter by underestimating the huge expectations of the European citizens, who are demanding more services, better quality and a higher level of safety. I believe that, if we were to turn a deaf ear to the doubts being expressed today regarding the continuity and sustainability of these services, particularly since they have been called into question as a result of disasters and particularly since this deterioration is currently evident in a number of public services, we would be severely jeopardising the future of Europe and the result of the decision that its citizens will have to take on the future Constitution.
You have decided to open a broad consultation process on the Green Paper. It is true that this initiative is very surprising, given its connection with the - extremely problematic - debates that we wish to hold within the Convention with a view to fully enshrining the right to public service in the future European Constitution. I would therefore like to hear you speak about the organisation of the agendas, for it would appear quite incredible that a debate should be opened on the feasibility or usefulness of a framework directive under the current Treaties, even if the aim of the debate is to achieve the recognition of and basis for a European approach to public services in the future Treaty.
Moreover, as regards the consultation procedure, we have already been sufficiently traumatised by a number of proposals which were clearly going against a whole range of different interests within European society. I would like the Commission to explain clearly which public method of hearing will be used to enable the different players - users, trade unions, NGOs, local and regional authorities etc. to make themselves heard during this consultation on the Green Paper.
Mr President, Commissioner, as regards services of general interest, the Commission is attempting to reconcile two requirements which are, in a number of respects, opposed: the need to guarantee the provision of certain services which the market is considered not to be able to provide efficiently and at affordable prices, and the need to prevent certain services becoming a source of distortion of the market or distortion of competition. I believe that the Commission's concern continues to focus too heavily on the first point and too little on the second, the distortion of competition. This is not surprising, because the governments, and, therefore, the Council, are pushing in this direction because of the existence of a clear conflict of interests. There are key sectors, such as the telecommunications, energy, water, transport, television and media sectors, in which the governments are both referees and players, they have to juggle with a burdensome conflict of interests, they are not regulators and legislators, they themselves are entrepreneurs with large multinational businesses which are sometimes used for political and other ends. Today, this conflict of interests has yet to be resolved in many European countries. Indeed, in these sectors, a no-man's-land is being created where, rather than the good of the European consumer and the general interest, the specific interests of companies and of the economic and political potentates associated with them are being pursued.
There are countless cases of the allocation of inappropriate market spaces to such companies. One example is Deutsche Post, which uses its monopolist's profit in the postal services sector to overcome competition through take-overs too, as happened in the case of DHL International, which Deutsche Post acquired, exploiting its monopolist's profit to knock a competitor out of the market. Not to mention EDF: France agreed to work towards opening up its energy sector within the country, in the sure knowledge that EDF, which was 100% state-owned and not quoted on the Stock Exchange and which could give loans guaranteed by the state, would acquire companies abroad, in Italy and elsewhere, in other words that it would go shopping, consolidating a dominant position in the European market. Then, in Italy, there is the case of a major television company such as the RAI, financed with huge sums of taxpayers' money, which competes in every way with other television companies as a commercial channel.
This is the situation: there are public services which ultimately create state companies that distort competition. When the states have freed themselves from all the companies, it might be easier to imagine a regulatory state, a state which contracts out or puts out to tender services which it considers that the market alone cannot provide adequately.
I would like to make one last point, Mr President, Commissioner. There is a service, the mobile telephone service, which the Commission does not deem to be a service of general interest. I feel that this is a serious mistake and that, now, the mobile telephone service is to all intents and purposes a service of general interest. Indeed, it is one of the services which is provided most effectively throughout Europe, extremely efficiently and with optimum prices, and it is a service of general interest which the market provides through a system of competition.
Mr President, Commissioner, ladies, gentlemen, and our erstwhile lady colleague, I believe that any framework directive or Green Paper should take into account our previous experience with services of general interest.
That being so, I want to give an example of how we in this House can bring some influence to bear. If we were actually to manage to at last make some progress with the legislation on local public transport, we would have done a substantial chunk of Parliament's and the Council's work. Here, for once, I would like to give the Commission credit for submitting a very specific proposal for a regulation on local public transport as long ago as 2000. We in this House delivered an unambiguous opinion on it in 2001. And what is the Council doing? It has shoved the draft in a drawer, done nothing with it, and still does not want to do anything with it. I believe that we have to make it clear to the Council that we will not put up with further delays on matters as fundamental as the right range of services provided to people in towns and in the regions, but may well have to consider bringing proceedings against the Council in respect of its failure to act.
Why, ladies and gentlemen, is this issue of legislation on local public transport so important? The law on the situation we are in is unclear. We have the option of awaiting rulings from the ECJ, but we want the decisions on what public transport systems should be like to be taken politically, and so we, the towns, the communities and private enterprise, need legal certainty as to how local public transport is to be organised.
The second point I want to address is as follows. I believe that a slip of the tongue has crept in here. Services of general interest and competition are not mutually exclusive, but are, in my view, mutually complementary, something that we see particularly clearly in local public transport. If, in the exercise of its responsibilities for public services, the city or the region makes the right decision and defines what is required of local public transport - its accessibility to disabled people, the timetables, the intervals between services and the fares; you can add all the social factors you want - then, Mr President, it must be put out to tender, and then the best offer must be accepted, whether it be from the public or private sector. It is competition that decides, and the public that benefits.
Mr President, I am deeply disappointed by the Commission's statement here today. We have had more lip service to the principle of services of general interest. We were told that the Commission was going to produce a framework for services of general interest before the end of this year, now we get a promise of a Green Paper.
We urgently need the framework directive, not a Green Paper. We urgently need a change in competition law which enables services of general interest, public services, to survive and to prosper, and we need a clause in our new constitution which guarantees public services right across Europe.
Solidarity and citizenship are at the heart of the whole notion of the European Union. I would argue that, having taken a major step this week towards the political and geographical unity of Europe, if we are to create European citizens, we must have services of general interest universally available, accessible, affordable and of high quality.
Properly understood, services of general interest are for all citizens, not just for those who are excluded, or poor or indeed disadvantaged - though obviously they are of key importance to people in that situation. Services of general interest support and sustain growth. They sustain environmental sustainability. They are a key component of any serious spatial strategy which will enable us to have sustainable rural communities and indeed liveable cities. They will provide us with healthy citizens who do not fear illness. They will enable citizens to commute and to communicate. They will enable citizens to be well-informed, to be well-educated, not only in terms of technological education, but also politically literate. All of these things are necessary if we are to create a Europe of which we can be proud and which citizens will feel they own.
Mr President, Commissioner, ladies and gentlemen, far too late though it is, I of course welcome the Commission's statement of its intention to submit a Green Paper on services of general interest in the first quarter of 2003.
It does, however, strike me as incomprehensible that the final conclusions and specific initiatives associated with it are to appear as long as six months later. Analyses and the demands for action resulting from them belong together. Having been called upon to do so by the Barcelona Council in March 2002, the Commission, in June of that year, adopted a new methodology for evaluating the quality of public services. You will be well aware that opinions on this are sharply divided, and I am telling you now that, in terms of its quality, this new evaluation methodology is an unmitigated disaster.
In view of the invariable tendency of the debate on public services to bring forth ritual repetitions about deregulation and privatisation, it would at least be proper to conduct, in parallel with the Green Paper, a scientifically sound analysis of the situation in those markets and enterprises that have already been deregulated and privatised. There are marked distinctions to be drawn between the successes and failures in the various lines of business involved.
The questions that demand answers are, firstly, whether equal rights of access are guaranteed to all citizens of the European Union, irrespective of where they live or of their levels of income. Secondly: has the cost of the service increased or fallen? Thirdly: has its quality improved or got worse? And fourthly: have the service's employees experienced an improvement or a deterioration in their social conditions?
This also involves putting the service providers on an equal footing irrespective of their ownership structures. There is nothing fair about the competition if the regulations on aid put enterprises with a larger than 25 % public stake in them at a disadvantage over against their private-sector counterparts. So 'yes' to competition on the basis of the best services, and 'no' to competition on the basis of ownership!
Mr President, Commissioner, I expect your morning could have been more pleasant. What is more, you have the task of representing the Commission and your colleagues who are directly responsible for the matter, who have delegated this task to you. However, that is part of the job!
I am not going to talk about the content, for my fellow Members have already amply expressed what are my views too. I have familiarised myself with the most recent Commission document, a concise text which was produced a few days ago. It points out, in particular, that the first general document on the subject produced by the Commission dates back to 1996.
Six years on, the Commission has announced a Green Paper. I do not feel that this is a responsible way to behave. You have timetabling problems which have already been pointed out by many people: you have problems scheduling your work to fit in with the Convention, you have scheduling problems with regard to the implementation of sectoral directives and you certainly have scheduling problems - as Mrs Ainardi mentioned - where enlargement is concerned. In any case, I believe that there is no point, ladies and gentlemen, in continuing to ask the Commission to produce documents. I am being mildly provocative in saying this: the Commission is divided. There is clearly no political leadership, which is disturbing considering that the Commission has sole right of initiative.
I feel that we Members of Parliament must now shoulder our responsibilities within the Convention. A number of contributions have already been submitted on the subject of services of general interest and the reconciliation thereof with competition law. In its first contribution to the Convention, in May, the Commission itself pointed out how important it is that we have legal bases for services of general interest. Page 6 of the document even states that, without this, any changes will actually be to the detriment of the European model of society and the values recognised by the European democracies. The Commission is therefore both aware of the problem and incapable of taking political decisions.
We who are members of the Convention or Members of the European Parliament must turn to our national governments and, within the Convention, we must fight to ensure that the future European Constitution genuinely contains legal provisions providing a framework for competition law.
Mr President, in December 2000, the Nice Council called upon the Commission to consider, and I quote: 'in close cooperation with the Member States, ways of ensuring greater predictability and increased legal certainty in the application of competition rules relating to services of general interest'.
In simpler terms, that meant that there had to be an end to the inconsistencies arising from unclear case law and the Commission's never-ending attempts to use its competences in the field of competition to meddle with the definition and functioning of services of general interest.
Two years on, after a report from the Laeken Council and a call from the Barcelona Council for work to begin on a framework directive, we are still at more or less the same point, and the Commission's only proposal is to put off resolution of the issue once again and draw up a Green Paper which will lead to a huge consultation process. This is extremely disappointing.
Although the solution is simple, clearly, the Member States still have to impose it. The Treaty must state clearly that, firstly, the Union recognises the freedom of administration of the States and their authorities, which includes their right to define and organise their public services, and, secondly, that the funding offsetting the additional costs of successfully providing services of general interest is not to be deemed state aid.
Similarly, there must be an end to the inconsistent behaviour of the Commission at international level. The negotiations taking place in the WTO on a future General Agreement on Trade in Services - GATS - are currently in serious danger of going off course, drifting away from the liberalisation of private services and becoming an indirect debate on the shortcomings of public services. These discussions are being led by the Commission with a complete lack of transparency and without a clear democratic mandate for the parties to agree on after a broad public debate. Moreover, this situation is strangely reminiscent of what is happening in the field of agriculture as regards the application of the so-called Doha decisions, which have not been democratically ratified by anyone.
As regards all these points, Mr President, the Member States meeting at the Council must take things in hand without delay.
Mr President, Commissioner, ladies and gentlemen, the Commission communication bears the words 'status of work on the examination of a proposal for a framework directive on services of general interest', a phrase which I feel is something of a provocation. We do not need an examination of the need for a framework directive; rather, what we need is for the Commission to present a framework directive, in accordance with Parliament's long-standing request that it should do so. If examination is what you want, you should read the Langen Report, the thirty-five pages of which will give you a detailed explanation of why we need a framework directive of this sort. We therefore demand that the procedure be speeded up and that Parliament's resolutions be acted upon.
Commissioner, there is such a thing as the Lisbon process, which speaks unambiguously in terms of the European Union having social cohesion as its objective. In my view, services of general interest serve that social cohesion. A large proportion of services of general interest are provided on a voluntary basis and not only as a main job. They contribute to a higher degree of humanitarianism, and, as a rule, they are at home in the area between the state and the private sector. The support they receive from the state is not to be regarded as state aid, and they are private, although not wholly subject to competition law. It is for this precise reason that we need a legal framework that provides legal certainty.
Christmas being only a few days away, I would like to extend the warmest thanks to those who work, whether professionally or voluntarily, for the common good. Without them, our society would be a colder place, and the European social model would be unworkable.
Mr President, Commissioner, it is true that there was still talk of a framework directive at Barcelona but that, at Seville, it was no longer on the agenda. Now, the subject is a Green Paper, but there has already - in the year 2000 - been a Commission communication on services of general interest, a Commission report to the Laeken Council and, indeed, many documents and positions adopted by the institutions, particularly the European Parliament.
Well then, at this rate, by the time the framework directive is adopted, all the sectoral directives on energy, postal services and transport will already have been adopted, the timetables will have been established for liberalisation and there will thus not be much left needing a framework. The Commission is, indeed, very behind and we can only wonder what this means. Where liberalisation is concerned, we legislate and we set dates without even planning proper mid-term reviews. When it comes to public services, we organise debates on debating documents.
Like many of my fellow Members, I, for my part, feel that a precise legal framework is essential to protect and facilitate the development of public services in Europe as an essential part of citizenship. Now, public services cannot be subject principally to internal market rules because their objectives are long-term objectives, not immediate profitability, whether they relate to social and territorial cohesion, equal treatment or, as is sometimes the case, even equal pricing. Thus, these are not objectives which will bring an immediate return on investments, and they therefore cannot be governed by purely commercial reasoning, including where their compatibility and financing are concerned.
I believe that, in the field of public services, we must be able to continue to finance what is not profitable with what is, and, therefore, that it is necessary to balance out prices. Since there is going to be a Green Paper, it would be appropriate, together with the social partners, users and local government representatives, to assess the long-term impact of liberalisation in a number of sectors in terms of quality and safety. I am thinking, by way of example, of the British railways, of employment and territorial cohesion. I am thinking of the postal services and the risk that oligopolies will form, and another example is telecommunications.
I believe, in conclusion, that we need to give the Member States the possibility of having exclusive operating rights in certain geographical areas and of having reserved sectors which are not open to competition, for the expectations of the Union's citizens are very high when it comes to public services.
Mr President, the representatives of the Lutte ouvrière object to the term 'service of general interest', for using it to replace the term 'public service' means abandoning public services and leaving services which are useful to the people to be governed solely by market forces.
You, yourselves are forced in some cases to provide for some compensatory funding, otherwise known as state aid, for you know that market forces are stupid and inegalitarian and that they only meet financial needs. You cannot but be aware that the race for profit in public transport leads to disasters.
By handing public services over to private interests, you are removing or restricting the access of those in the lowest income bands to education, healthcare, postal services and proper transport.
We therefore object to both the form and the content of your communication, and we demand that public services be preserved and, where necessary, reestablished in all sectors which are useful to the majority of the people. We reject any privatisation of public services and any introduction of the concept of profit or profitability.
Mr President, Commissioner, all of us - or the overwhelming majority of us in this House - view the single internal market and competition in a very favourable light. There are, though, many people who are affected by this issue of general interest, and we are indeed seeing a burgeoning commercialisation of what are called services of general interest. To a large degree, such commercialisation is justified, but thought ought also to be given to whether or not we should go down this road.
Much has already been said about the Green Paper and the Convention, and also about the question of whether we have left things too late. There is one thing that we can say with certainty, and that is that Parliament believes that the dialogue between the Commission and the European Court of Justice must come to an end. Parliament is being ignored to an extent that, in this area in particular, could scarcely be surpassed; hence the urgent call for the Commission to make some progress on laying down specific criteria for this.
There are two points that are of great importance to me, and that I would like to see resolved once and for all. One feature of the discussion on services of general interest is that the Commission is willing to get involved only where economic activity is concerned. I am sure that this is perfectly understandable in principle, but it always ends up being about questions of detail. Is an ambulance service an economic activity? Yes or no? We do not need decisions in individual cases, but we do need the Commission to at long last specify the criteria to which it will refer when it takes decisions in future. It is not acceptable for decisions - like those on savings banks - to be at short notice and always, immediately beforehand, forwarded only for information.
My second point relates to subsidiarity, which does, indeed, loom large in the Convention's deliberations. This is where the Commission's delay in making its presentation to the Convention has been crucial, but the regions and the Member States must continue to be given the option of determining these matters themselves on a local basis. What must not be allowed to happen is standards being imposed by the Commission through the back door.
Subsidiarity is about having scope to take your own decisions on a local basis, so that things may perhaps be different in Bavaria - where I come from - from what they are in, say, Luxembourg, where the Commissioner comes from, or in Spain, Portugal, Greece or, in future perhaps, in Lithuania. That is why definitions must not be imposed through the back door. At the end of the day, though, I have to say that what we and the public need is legal certainty, and that is not promoted by what one of your fellow-Commissioners occasionally gets up to, then going as far as to advocate the deregulation of water. That, at the moment, is not on the agenda, and has to be dealt with in a sector-specific way; it is for that reason that the Commission needs to get around to taking action on this.
Mr President, I hope that the Commissioner will not hold it against me for saying this - it is not intended personally - but what you gave us today as a statement from the Commission was vacuous, every bit as vacuous as the documents you have sent to us - and I emphasise 'us', as I am referring to Parliament - over the past few weeks. I will shortly be saying something about the existence of other documents that are worth talking about and discussing, but first I will turn to the documents and the statement that you have given us.
You started by mentioning in your introduction that we are engaged in a discussion, and one that is being conducted in a very open way. At any rate, that is how it came across when interpreted into German. What do you mean by 'open'? Open as regards the possible outcome or open in the way the discussion is conducted? Both interpretations make me uneasy. With an open outcome? We have already moved on too far for that. Now you issue a Green Paper, which I see as nothing more than a means of creating a smokescreen while there are other decisions that urgently need to be taken. This is yet another exercise in avoiding doing anything, whilst, at the same time, very practical preparations are going ahead in other areas. Nor is the discussion being conducted in an open manner, for, as I have just told you, we have been given your statement on behalf of the Commission, along with documents of four or five pages each, not that the number of pages is of great importance. Yet, while we are given these documents, others are getting what are described as 'non-papers' - substantial documents that are really worth discussing, and in which we could find that there is legal certainty on specific points. Take the so-called non-paper dated 12 November, with its margin numbers - all 102 of them! You discuss these things with others, but not with us. I just want to pick up one point and be told what the Commission really thinks about it. Item 100 says: 'An enterprise may provide more than one service to the public, some of them realising a profit and others showing a loss. Even if the enterprise does not provide public services, its services may cross-subsidise each other'. What that means is that, if we get an answer, we would be resolving an important financial issue, one that would help bring legal certainty. What we need right now is an answer and not this or that Green Paper, which serve only to delay the discussion process for ever and a day.
Mr President, Commissioner, ladies and gentlemen, although the role of services of general interest has been acknowledged, forcing these to comply with the rules of competition devalues their social role as public services of vital importance to the population at large. This is the major problem we are facing today, caused by successive decisions by the Commission and the Council, specifically at the Lisbon and Barcelona Summits, which have speeded up the liberalisation and deregulation of several sectors, such as telecommunications, postal services, energy and transport to name but a few.
We are already beginning to see the consequences of these decisions, not only in the redundancies and in the greater instability of employment in some of these sectors, but also, in some cases, in the higher charges and prices and the poorer quality of the services provided. These developments have won the firm opposition of workers and of society as a whole, as demonstrated recently by the general strike in Portugal.
We must, therefore, acknowledge the importance of high-quality public services in guaranteeing all citizens the right of access, which also requires a firm stance to be taken in WTO negotiations against the liberalisation of public services.
So, Commissioner, what commitments can you give in this context of the WTO?
As the last speaker, Commissioner, I can either repeat the comments of those who have already spoken or oppose them. I will try to make one or two additional points. In my view, if the European Constitution does not include a substantial chapter or article on public services, its authors will be in danger of playing into the hands of those who want it to be rejected. They must take heed, for the Constitution is to be ratified by referendum! My second point is as follows. If the concept of public services is not present, our citizens will stop believing in a European social model and see it as devoid of sense. This concept must therefore be introduced.
Lastly, Commissioner, beware of ideologies! Just because the communist system of 'all state' did not work in the twentieth century, that does not mean that the capitalist system has necessarily got it right. Do not fall into the trap of jumping from ideology of 'all state' to the ideology of 'all market'. The god of competition does not need a monument.
The debate is closed.
The vote will take place at 11.30 a.m.
The next item is the vote.
Report (A5-0445/2002) by Joan Colom i Naval, on behalf of the Committee on Budgets, on the proposal for a European Parliament and Council decision on the mobilisation of the flexibility instrument according to point 24 of the Interinstitutional Agreement of 6 May 1999 (COM(2002) 399 - C5-0599/2002 - 2002/0157(ACI))
(Parliament adopted the text)
Draft amendments to the draft general budget 2003 as modified by the Council
Before the vote:
Mr President, I have some technical changes to announce before the vote. Earlier this week I gave many well-deserved thanks to the Commission and Mrs Schreyer, my fellow rapporteur; my colleagues in the Committee on Budgets and our dear Chairman, Mr Wynn et al. However, as the Danish Finance Minister was not present at the time, let me repeat my sincere thanks to the very constructive and efficient Danish presidency and in particular the Finance Minister, Mr Pedersen. He has managed to unite all the Member States and find solutions with us to very difficult issues. He has paved the way for the very broadly accepted solutions that form the basis for this, hopefully, short and uncomplicated vote today. I thank the Danish presidency very much.
Let me also thank the extremely efficient and competent secretariat of the Committee on Budgets, who worked extremely well under extreme pressure, but also in a very nice and friendly atmosphere. Finally, I warmly thank the sittings services who have always handled complicated issues on voting lists etc. in a very correct and efficient manner.
(Applause)
Now I turn to the formalities. Before the vote on the budgetary amendments starts, I must make a statement about some technical adjustments, some of which need to be put to the vote.
First, a purely technical adjustment: Amendment 1 on budget lines B1-406 and B1-4081 - Improving the processing and marketing of agricultural products - has been withdrawn, because it is covered by Letter of Amendment No 3 to the draft budget, which we have already voted on.
A vote is necessary to confirm the following corrections. First, Amendment 25 on budget line B2-5120 - Farm accountancy data network (FADN) - the figures should be modified as follows: an addition of EUR 1 391 000 in commitments and of EUR 1 383 000 in payments, giving the final figures of EUR 11 337 000 in commitments and EUR 11 329 000 in payments.
Secondly, Amendment 238 on budget line B2-517 on plant and animal genetic resources. This should be withdrawn because it has also been covered by Letter of Amendment No 3.
Thirdly, Amendment 246 on budget line B3-3062 on Prince. The following five words should be deleted in the remark: '... of the national public sectors'.
Lastly, in Amendment 168 on budget line A-200 - Rent and ground rent - the figures should be modified as follows: add EUR 3 409 073, giving a final amount of EUR 132 590 904.
I suggest that we vote on these corrections en bloc before we start voting on the amendments.
Mr President, it is the right of any Member of this House to raise a point of order properly under the Rules, not just some Members of this House. If you are to refuse an electronic check on the third part of Amendment 139, which was properly called for immediately after that vote was announced, I would be grateful if you could explain to the House on what basis you are refusing that check. Unless this House accepts that explanation, which I do not, I ask you to make that check.
It was evident from where I sit that it was the same majority. Secondly, the result has been announced. After a result has been announced, we will not go back on it.
Mr President, Mr Färm, the rapporteur, has said all that I was going to say. I simply wanted to thank the presidency but also the sessional services for all the work they do to ensure that this process goes through so smoothly.
I should just like to briefly interrupt the vote to invite the chairman of the committee, the rapporteurs, the Council and the Commission to join me for the signing of the budget. We have voted a budget with commitments of just under EUR 100 billion. We have done it in record time. I too wish to add my thanks to everyone involved - political colleagues and the administration - for the extraordinary work, efficiency and dispatch with which this was carried out.
Mr President, you still have to ask the President-in-Office of the Council whether the Council agrees with this budget.
I am quite happy to follow your advice.
Mr President, Parliament has now undertaken the second reading of the 2003 budget, and I note that the agreement reached between Parliament and the Council at the consultancy meeting on 25 November of this year has now been ratified in the 2003 budget.
There are, however, still certain differences of opinion regarding the classification of the expenditure in the budget, on which the Council reserves its rights. The Council is, however, able to accept the budget as it emerges from Parliament's second reading.
Now that the Danish Presidency has come to an end, I should like to say that I have always had a lot of respect for the European Parliament, and I can assure you that this respect has not diminished as a result of the positive cooperation I have been fortunate enough to be able to experience during the last six months.
I should also like to extend special thanks to the Chairman of the Committee on Budgets, Mr Wynn, and to the budget rapporteurs, Mr Färm and Mr Stenmarck. Right from our first meeting as part of this budgetary procedure, which originated in a meeting in Copenhagen, I have encountered considerable ability and a very positive desire that we should each individually accept our responsibility and find those solutions that I think entitle me to congratulate Parliament on the budget that has now been adopted.
Thank you for your constructive cooperation and your attention.
Mr President, given the tragic nature of the disaster off the coast of Galicia and the other Member States which have since been affected by the oil tragedy, there is great solidarity and support in this House for our colleagues in Galicia. Therefore, I would urge the House to support the switching of EUR 30 million. This money would otherwise have been used to compensate those who lost their livelihoods when we failed to renegotiate the Morocco Agreement. Since those funds are no longer required for compensation, they will be earmarked for helping the victims of the Prestige tragedy. I would urge the House to support this and show solidarity with the beleaguered fishermen and families in Galicia.
Mr President, in normal circumstances this procedure, as it is being proposed by the Commission, would be totally unacceptable. The Prestige accident occurred on 19 November. Six days later Parliament's delegation was in a conciliation meeting where we agreed on the mobilisation of the flexibility instrument for the remaining EUR 27 million for the restructuring of the Spanish and Portuguese fleets. All this could have been dealt with differently and in a different time frame.
The proposal as it is violates certain principles. Firstly, it violates a procedure that is transparent. Secondly, it violates the principles of specificity of the budget established by the financial regulation. It violates last year's decision to mobilise the flexibility instrument for the restructuring of the Spanish and Portuguese fleets, and it also violates the principle of sound management since there is no margin left under heading 2, which implies that decommitments and then recommitments have to be made to make the necessary funding available.
Having made all that clear, let us look at the political and the pragmatic approach. We, in the Committee on Budgets, are political and pragmatic people - not just budgetary people as people seem to think we are!
(Mixed reactions)
As Mr Gerhard Schmid said to me a short while ago, not everyone believes in God but they all believe in the Committee on Budgets!
The Commission proposal at least gives us the chance to use this year's budget - the 2002 budget - and that would be a better solution for taxpayers, to make sure that we are using money from this year, rather than getting supplementary own resources for next year. Whilst condemning the procedure and making it abundantly clear that this calendar of the Commission should not in any circumstances represent a precedent, I can recommend, on behalf of the coordinator of the Committee on Budgets, approval of the urgency.
(Applause)
Mr Wynn, I believe the applause indicates that the House deeply appreciates your exceptional outburst of pragmatism on this occasion.
(Parliament approved the proposal for a regulation)
Recommendation for second reading (A5-0419/2002) by the Committee on Culture, Youth, Education, the Media and Sport, on the Council common position for adopting a European Parliament and Council decision establishing the European Year of Education through Sport 2004 (9605/2/2002 - C5-0498/2002 - 2001/0244(COD)) (Rapporteur: Doris Pack)
(The President declared the common position approved)
Report (A5-0381/2002) by Graham R. Watson, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council decision on the signing of the Agreement between the European Community and the Government of the Special Administrative Region of the People's Republic of China on the readmission of persons residing without authorisation (SEC(2002) 412 - C5-0263/2002 - 2002/0092(CNS))
(Parliament adopted the legislative resolution)
Joint motion for a resolution
Mr President, my voting buttons have malfunctioned. I wanted to vote against!
We take note of your intention but the result stands.
(Parliament adopted the joint resolution)
President. That concludes the vote.
I would like to make a point of order before you go. Mr Howitt, I hope you do not feel that you received the rough end of my treatment in this season of goodwill.
I wish you all a very happy Christmas. I hope you have the relaxation and rest that we all deserve. I look forward to resuming with vim and vigour in the New Year.
Happy Christmas!
EXPLANATIONS OF VOTE
. (PT) We have voted in favour of this report because as a result, the funding of EUR 27 million for the conversion of the Spanish and Portuguese fishing fleets which operated in Moroccan waters will be ensured. We would also emphasise the fact that the proposal to which I put my name, as draftsman of the budget for 2003 in the Committee on Fisheries, has, at least in part, been adopted. This proposal aims to ensure that the flexibility instrument is used. We must ensure that the commitment given last year by the budgetary authority, to include EUR 27 million in the 2003 budget, is met.
Nevertheless, I must express my unhappiness at the serious precedent being set by anticipating transferring structural funds that have not been used in 2002, totalling almost EUR 15 million, affecting their future reprogramming and redistribution, since we know that this is a highly sensitive area for all Member States.
The 2003 draft budget is, in itself, sound. For the first time, the European Parliament is achieving genuinely rigorous work, mindful of the economic situation and the constraints upon the Member States, and is treating European finances with an austerity which we can only welcome.
It does, however, contain a number of measures which we dispute, the most unacceptable of which concerns aid to peoples and healthcare in the area of reproduction, for which an increase of 200% is proposed, an increase which was rejected by the Council.
Indeed, if we place this budget line alongside the objectives of the Sandbaek report, which it finances, we see that there is no guarantee that the practice and promotion of abortion will be excluded from this funding. Parliament does not permit such practices and 'solemnly' reaffirmed, when voting on the report on 'life sciences and biotechnology', 'that the life and dignity of all human beings, whatever their stage of development and state of health, must be respected'.
In the light of this doubt and in the absence of any clarification from Commissioner Nielson, we cannot vote for this budget line.
The EU's Budget procedure is becoming a set ritual every year. Parliament wants to spend more money than the European Commission is proposing, but the Council guards the Member States' purses by wanting to spend less. The result is an ever-increasing disparity between the expenditure ceiling agreed in 1998 and actual spending. As a representative of the Socialist Party in the Netherlands, I am faced with two choices each time. My party defends the maintaining or increasing of government expenditure intended for better public services, a better living environment and more solidarity with people in the poor parts of the world. It goes without saying that this will entail higher taxation levels than the governing neo-liberal politicians want. These taxes have to be collected from the top earners and from companies. However, accepting higher spending and higher taxes does not mean that we are happy to spend a great deal more money on an unnecessarily centralised EU. We regard part of the EU's expenditure as a waste that only goes to support bureaucracy and megalomania. Even the structural funds and the common agricultural policy, which could deliver benefits for poor regions and small farmers, are sometimes spent on the wrong things. The only points on which I can support the increase in the budget proposed by the GUE/NGL Group are those relating to social funds, the Northern Ireland peace fund and cohesion funds.
. (PT) We support the idea of designating 2004 as the European Year of Education through Sport, which matches the need to value the most positive aspects of sport in society and especially its contribution to the educational process. We should remember that one potential contribution to this year that must be included is Euro 2004, which will be held in Portugal
There must be a closer relationship between the educational and the sports systems, in other words, between school and club, associations, organisations, and also local authorities. This is the best way to promote the organisational component at grassroots level, of sports for everyone, which also requires more communication and transparency in explaining measures and in preparing projects that will be funded.
Nevertheless, the appropriations that have been earmarked are limited and do not match the concerns that have been expressed - this is something we regret. We are also voting in favour of the report because we hope that this aspect will still be given further consideration.
. (PT) I wish to congratulate Mrs Pack on her excellent report, which I fully support. By adopting the Council common position, it aims to conclude an issue that I feel is of considerable importance: designating 2004 as the European Year of Education through Sport.
Sport is acknowledged to be a major social phenomenon in Europe, and constitutes an extremely important educational tool. Like the rapporteur, I feel that the importance of the effect that the Olympic ideals can have on education should be emphasised. Sport contributes, in particular, to increasing the social skills of young people, such as team spirit, solidarity and fair play.
I therefore welcome the decision to hold the European Year of Education through Sport 2004, which will make a positive contribution to reversing what has almost been the norm to date, and by this I mean Community action on sport which is restricted to pilot schemes and preparatory measures.
I also agree with the rapporteur with regard to the need to adopt the Council common position as it stands, since it takes on board most of the amendments tabled by the European Parliament.
. (PT) The Commission has proposed that 2004 should be designated 'the European Year of Education through Sport'. It should be remembered that in that year, the European Football Championships will be held in Portugal and the Olympic and Paralympic Games will take place in Athens.
Mrs Pack's approach aims, as does that of the Commission, to allow better use to be made of the educational values of sport in improving curricula, and particularly parallel education, by establishing a broader partnership between education organisations and sports organisations.
In terms of the objectives, in terms of what has been said about the activities that will contribute to achieving these objectives and the financial envelope that has been proposed, which should focus on supporting practical initiatives that strengthen links between sport and education, this initiative definitely warrants our support, and so I have voted for it.
. (PT) I have supported this report and I fully agree with the recommendation made by the Committee on Culture, Youth, the Media and Sport to amend the Commission proposal in order, firstly, to eliminate the budget lines for surveys and studies and then to add these savings - totalling around EUR 420 000 - to the sums available for local, national and transnational actions and for initiatives by sports and educational bodies whose task is to disseminate information about this Year. As you all know, I have always supported these initiatives, ever since 2004 was designated as 'European Year of Education through Sport' - and I stated this in the earliest debates on the matter in this House. I wish to reaffirm that this will give an important boost to better use being made of the educational values of sport in order to improve curricula and especially, parallel education, by establishing broader partnerships between educational and sports bodies. Furthermore, I would say that, in this context, it is worth emphasising the connections between sport and education and thereby increase the visibility of the 'European Year of Education through Sport', by holding and funding, for example, athletics meetings at school level in each participating country. Schools sports must, in fact, be a priority within sports policy and must, at the same time, occupy a prime position in schools and educational policy.
. (FR) I voted against the Watson report, which endorses the agreement signed between the European Community and Hong Kong on the readmission of persons residing without authorisation, because it is accompanied by a very dangerous parallel provision: the exemption of Hong Kong citizens from the visa requirement.
The Commission has tried to give me explanations during the debate, but they are not convincing.
Firstly, it claims that the two decisions are not connected because they are not simultaneous. It is true that they are separated by a year but, in terms of reasoning, they are very closely related. Moreover, they are presented as such at the start of the explanatory statement of the agreement.
Secondly, it states that the number of illegal immigrants coming from Hong Kong is very small. Even if this were true (and I do not believe it is), this decision to exempt Hong Kong citizens would still be irresponsible, given the special situation of Hong Kong, currently a Special Administrative Region of China.
To cap it all, we learn that the final approval was given at the beginning of December by an Agriculture Council meeting.
This is where we will end up if we continue to abandon our national powers of negotiation and ratification in favour of a system which is far-removed from the people and over which we have no control.
This agreement comes in the wake of other, equally scandalous agreements concluded by the European Community with various poor countries across the world and which fall directly in line with the repressive policies decided on by the governments and authorities of the European Union, concerning those who are attempting to escape poverty or oppression in the hope of finding work and a future here.
What they can expect from this agreement is questioning, imprisonment and finally expulsion. This will be the fate at least of those who have not perished in the attempt to surmount the new obstacles put in their way by our leaders, who would like to turn Europe into a fortress surrounded by barbed wire.
This agreement, which is particularly harsh on the poor, whom it considers to be undesirables, but reduces formalities required for businessmen, shows the true face behind the hypocritical mask - if we had not already seen it - of official speeches about Human Rights that this European Union claims it wishes to protect in Hong Kong or other countries.
Because Hong Kong was once stolen from China and subsequently leased, China was entitled to have it returned. However, this is causing a problem for the many people who now live there. They have a higher standard of living than those around them and make greater demands on their government. They want to contribute critically to government policy, and yet they have simply been transferred from one colonial power to another. The 'one country, two systems' arrangement may guarantee the continued existence of capitalism, but it does not guarantee the introduction and development of democracy. It is therefore to be expected that many people will feel unsafe there and will want to leave. They want to go to Europe, the USA or Japan, where they are more likely to find the kind of society they have become used to. On the other hand, the Chinese Government wants to make Hong Kong more like the rest of the country. It may be being allowed to become a rich show-piece, but movements that are banned in China and normal democratic elections in which an opposition can come into power are not permitted. I therefore doubt whether an agreement on the readmission of refugees would really work. The intention that this agreement should become a model for other states in which critical people feel unsafe is even more controversial. That is why I am voting against this.
As the amendment concerning the special partnership with Turkey has been rejected, I do not have to explain it in specific terms now. For some of our group, this was a pragmatic step; for others it actually meant another step in the direction of Turkey's membership, something about which they are still quite pessimistic. As the text has been rejected, however, there is no point in discussing it any further.
Mr President, like some other Members, I have abstained for several reasons. Firstly for those expressed by Mr Goebbels on several occasions, concerning the inadequacy of the funding earmarked for the Union's enlargement. Next, because we remain convinced that the thickest fog still covers the budgetary margins of an enlarged Union and we note that the same fog is now creeping over the timetable for legal operations, which are crucial if enlargement is to be completed successfully. Lastly, I wish to express my hope, Mr President, that, especially when you take part in summits, you strive to defend the prerogatives of our Parliament and the requests we make.
. (FR) We have voted against the resolution on the outcome of the Copenhagen European Council because it uses the fact that most Members clearly approve of the entry into the Union of ten candidate countries from the East to slip in some paragraphs which also approve the accession process for Turkey.
These paragraphs welcome in particular the doubling of financial assistance to that country under a strategy which, according to the Copenhagen conclusions, is no longer even called 'pre-accession' but 'accession' proper. In fact, Article 49 of the Treaty on European Union does not apply in this case: it provides for the accession procedure for 'European' States. It does not cover other countries. What we believe was needed was to first open a joint discussion on the purposes and boundaries of the European Union, which could have been held within the Convention.
Lastly, the resolution welcomes the 'comprehensive agreement reached with NATO', omitting to state that the European Union is at the same time committed to including Turkey in European security and defence policy as soon as possible.
. (FR) You welcome the outcome of the Copenhagen European Council and, in particular, the integration of ten new countries into the European Union. We do not.
We are in favour of the EU's enlargement, considerably beyond, furthermore, the ten countries that you have just accepted. Enlargement in the form that you are undertaking it, however, simply enshrines the hegemony of the major capitals of Western Europe over the poorest and least developed countries. It enshrines and even prescribes attacks against the working classes of these countries, through company closures, increased unemployment and the elimination of many small family-run farms, in other words, turning rural workers into jobseekers.
Furthermore, the inhabitants of the newly-integrated countries are considered to be second class citizens who, for a long transitional period, will not have the same rights as other members, in particular that of settling or working wherever they wish.
We have, therefore, voted against your self-congratulation.
Seen from a historical perspective, achieving enlargement is an issue that lies at the very heart of the European Union. This is the sharing of a common set of values in the field of liberal democracy, respect for human rights, social protection of the weakest, the protection of minorities, a market economy and peaceful coexistence under the rule of law. Enlargement is enabling us to revive the geographical, political and cultural identity of Europe.
The prospect of a Union of 25 is now a reality. This enlargement, on an unparalleled scale, corresponds to an historic duty to reunite our continent. It also requires us thoroughly to reconsider the European project, the way in which an enlarged Europe will function.
It also represents an opportunity. Extending the Union to more than 100 million new citizens, from this first stage formalised in Copenhagen onwards, will encourage exchanges and economic activity and will breathe new life into the development and integration of Europe's economy as a whole. The accession of new Member States will increase the Union's power and influence on the international stage.
. (PT) The conclusions of the Copenhagen Summit demonstrate that the European Council has opted to put off resolving serious problems, and has instead taken a radical step forwards, having decided on an enlargement involving more than ten countries, on a basis of discrimination, not only towards these countries, but also towards the current Member States with the weakest economies and greatest social problems, such as Portugal. It has also discriminated against Cyprus, creating further doubts about what will actually happen there.
Nevertheless, the reference in the Summit conclusions to the specific situation of Portuguese farming was made in such vague terms that it provides no guarantees at all. The consequences could be extremely damaging unless Portuguese interests are properly considered in the negotiations still to take place, even after the political decision on accession. It is unacceptable that a thoroughgoing revision of the CAP and the financial perspectives has not been advocated, in the joint motion for a resolution, for example, which we rejected. There is a real risk of inequalities and differences being accentuated, with the aim of economic and social cohesion becoming increasingly distant.
We also reject the conclusions' support for closer links between the EU and NATO, under the comprehensive agreement that has been concluded.
. (FR) Whilst I am delighted at the political unification of Europe decided on in principle in Copenhagen, I regret the fact that this is to be undertaken with excessively limited financial resources. The European Council has not even exhausted the envelope set in Berlin for the period 2003-2006. At the time, this was supposed to fund the accession of six new States. With less money, we are now supposed to cater for ten new members. Of the less than EUR 41 billion earmarked over three years, almost EUR 14 billion actually come from contributions from the new States themselves, which reduces the 'joint' effort of the 15 to some EUR 27 billion over three years, in other words, an annual transfer of less than 0.1 % of current Community GDP to the acceding countries. This is shamefully little, given the structural problems of almost all these countries. Under the Marshall plan, for five years after World War II, the USA transferred 1% of its GDP at the time to Europe. The FRG has for more than ten years transferred between three and four per cent of its GDP to the new 'Länder', totalling some EUR 75 billion per year.
Since commitment appropriations are not the same as payments, it is to be feared that some of the earmarked funds will not reach the countries for which they are intended. As the Court of Auditors has just observed, of the EUR 520 million earmarked in 2001 under the Sapard programme, only EUR one million has actually reached the candidate countries.
(Explanation of vote abbreviated in accordance with Rule (137(1) of the Rules of Procedure)
The Copenhagen Summit and its decision to enlarge the ?U was a very important act of imperialist expansionism. The victims of this enlargement, who will swell the ranks of the exploited, will be the workers and small and medium-sized farmers in the enlarged ?U, especially those in the new Member States, which are joining on even worse terms.
The main purpose of making such derisory resources available is to strengthen the power of capital and tear down any social achievements left over from the socialist era.
The fact that communist parties, support for communist ideas and the use of communist symbols are banned and senior communist party members and veterans of the anti-fascist movement have been gaoled in countries which supposedly meet democratic criteria is quite in keeping with the pseudo-democratic sensibilities of the leaders of the ?U.
The shotgun imposition of the - basically partition-based - Annan plan in Cyprus is also unacceptable and signals an end to the UN resolutions and any hope of a fair and viable solution.
Not only did the summit provocatively ignore the question of war with Iraq, and later with other countries, it pushed ahead with the militarisation of the ?U and reinforced the new 'anti-terrorist' ????. A final decision was taken on operations by the European army in the FYROM, with similar operations planned in Bosnia-Herzegovina.
Today's resolution about the Copenhagen Summit congratulated the Government of Denmark for sustaining an excellent Council presidency, and for enabling us to celebrate today the largest enlargement in the history of the Union. This brings in ten new states, most of them relatively small, including six which have recently achieved independence by democratic means.
We in Scotland are frequently told that as a small country we would have no great standing in Europe if we were likewise to achieve independence in Europe through democratic departure from a larger union. During the current fisheries negotiations, on the other hand, we have been warned not to expect too much since the UK lacks solid allies in Europe.
There are five million Danes and five million Scots. I salute the huge achievement of one of the ancient small nations of Europe. I look forward to the day when my own ancient nation can play a similar role.
The idea that small states count for nothing while large ones can cut the mustard has been shown up for the nonsense it is.
My vote was motivated by these thoughts, as well as by a great satisfaction at seeing this greater Union safely achieved.
It seems that for some Member States, enlargement of the EU boils down to an opportunity to buy as big a market as possible for their own domestic companies as cheaply as possible. This will result in the contributions to the structural funds that have already been established being redistributed amongst a larger number of Member States than initially planned by 2006. There will be much less money available to the farmers in the new Member States than to their counterparts in the present Member States. Things could have turned out worse, but thanks to the compromise proposed by Denmark and to Poland's tenacity, the Copenhagen Summit goes some way to bridging the gap between rich and poor. The Netherlands' calculated efforts in particular have failed. That is not likely to prevent Central Europe from being the poor cousin of the West for a long time to come. If the majority of voters vote in favour of accession to the EU, hopefully of their own free will and not as the result of a propaganda bombardment, enlargement will happen in 2004, probably including half of the island of Cyprus. The EU must make sure that it does not become involved in a war for this island or succumb to pressure to allow Turkey to join quickly without applying standards for democracy and human rights.
. (PT) I have voted in favour of the joint motion for a resolution on the Copenhagen European Council, despite disagreeing with some of its paragraphs, because the historic step of enlargement achieved at that European Council represents a firm commitment to the peace, democracy and development of the European nations, as well as a fully justified tribute to the efforts made by the candidate countries in the process of adapting to the Copenhagen political and economic criteria and to the Community acquis.
Nevertheless, amongst other aspects I disagree with, I must mention my unhappiness with the second part of paragraph 5 of the motion, which stresses the need to reform the common agricultural policy before 2006, on the basis of the Commission's proposals.
In fact, this proposal goes against the decision taken by the Fifteen Member States only to amend the CAP after 2006 and demonstrates its presumptive approval of fundamental choices that have not yet been subject to the necessary parliamentary debate.
With regard to Portugal in particular, this debate will certainly take account of the specific characteristics of Portuguese farming and the abnormally low income of Portuguese farmers as a consequence of our only joining the European Community in 1986, when the other Member States had been benefiting from it since 1962.
I have voted in favour of the resolution.
We Swedish Christian Democrats sincerely welcome the fact that the division of Europe can now be a thing of the past. The Second World War has thus been brought to a definitive end. The EU is no longer just a form of West European cooperation, but not far from being pan-European.
The EU would nonetheless be seriously threatened as a peace project if, in the future, the Council were to give Turkey a date for entering into membership negotiations while that country continues with the military occupation, begun in 1974, of 37% of the territory of the Republic of Cyprus, that is to say of a future Member State. I therefore find it deeply regrettable that Amendment No 13, which calls attention to this fact, was not adopted.
Amendment No 10 by the Christian Democratic Group of the European People's Party (Christian Democrats) and European Democrats provided scope for a revised aid strategy for Turkey on the basis of a special partnership. It was unfortunate that this alternative and complement to Turkey's membership ambitions was voted down, with 201 'yes' votes, 238 'no' votes and 16 abstentions.
. (FR) The Copenhagen Summit will go down in history as a summit of total incoherence. Hardly had it prepared the ground for the reunification of Europe when it put in place a process that would completely change its nature, by improperly extending its boundaries to encompass a country that is in Asia.
Flying in the face of the geographical and historical evidence, Copenhagen has not only failed to make up for the mistakes of Helsinki, but has even compounded its 1999 mistake of misleading Turkey and has embarked on a course of action that will ultimately make Ankara the dominant power in the European Union.
Instead of offering Turkey its rightful place within a close Euro-Mediterranean partnership, which respects the specific characteristics of each country, in short, which is adapted to geopolitical realities, the European Council has preferred the ideology of making no distinction between countries, flavoured with a hint of anti-Christianity.
The day following the Copenhagen Summit, a major Parisian daily ran the headline 'Bush opens Europe's door to Turkey'. The European Council has indeed given in to pressure from the US and the joint NATO/EU letter issued after the summit attests to this. It suggests that Turkey should henceforth be fully involved in the Union's foreign security and defence policy. Copenhagen has therefore put in place all the necessary elements to ensure that the European Union will never see the light of day.
. (FR) The outcome of the Copenhagen Summit has left a bitter taste in everyone's mouth. The Europe that the Heads of State are building fluctuates between powerlessness and contempt. Powerlessness first, when we see that the European Union is incapable of achieving a fair and lasting peace in the Middle East or even of demanding the withdrawal of Russian troops from Chechnya or of French troops from Côte d'Ivoire. It is also powerless because the EU has shown itself to be incapable of preventing the predictable shipwreck of the oil tanker Prestige, which was 25 years old and flying a flag of convenience off the coast of Galicia.
We then see contempt when the Eurocrats meeting in the Convention take decisions concerning 450 million citizens on basic constitutional texts without involving or consulting these citizens. Contempt has been shown towards the ten new countries which will have to undergo further waves of liberalisation and privatisation. Contempt for the populations of Turkey who, according to Giscard d'Estaing, do not share 'the Christian values of European civilisation'. The emphatic speeches of our leaders on the historic nature of this summit did not drown out those who, in their thousands, brought the values of another Europe onto the streets of Copenhagen - the values of democracy, peace and social justice. With them, here as I did there, I have rejected the outcome of this summit.
Mr President, I really wanted to talk about the budget in relation to the fact that the reprogramming of funds to meet the needs resulting from the Prestige accident had my support and I am grateful, if you will allow me, for the unanimity achieved in this Parliament.
I must point out that reprogramming is not the right route, and that the Council has still not approved the compensation fund in the Erika packages, it has still not been approved in the Council of Ministers, the European Council, and there is a genuine division between the European institutions which is jeopardising the fight against the international maritime traffic in dangerous goods in our waters.
I must also point out that the European Council has only given EUR 5 million for the Prestige, a sum which I described yesterday as miserable and this must be said, bearing in mind that the United States have applied specific legislation through the Oil Pollution Act and are going to claim, and will achieve, EUR 4 000 million from Exxon Mobil for the Exxon Valdés accident.
I believe these things should be pointed out so that the European Union may really become a political union which shows solidarity, especially in the case of an accident such as the one that has taken place in Galicia, which is a truly European problem. It is being suffered by Galicia because that is where the majority of traffic passes, but it is genuinely a European problem.
. (PT) It is greatly to be welcomed that, once again, in a matter that can be addressed most appropriately at the common European level, it has been possible to draft a compromise which expresses the broad consensus of all political groups. I fully agree with this basic text, of which we were the main proponents and which follows on from the useful content of the debates in plenary, now and as long ago as 21 November, and from that of the previous resolution in this field. I wish to reaffirm our two main approaches: the Commission and the Council must act immediately on what has been learned from this appalling disaster, in terms of rigorous new measures for the future, anticipating the full applicability of others that have already been adopted and a thorough examination of the entire legal and technical framework. The Commission must also, however, undertake and provide us with a detailed and rigorous study of the entire Prestige crisis, including the way in which it was managed in practical terms. We would all gain from learning, point by point, from this terrible lesson.
This lesson must, therefore, be technically rigorous, scientifically precise and politically unbiased and dispassionate. Bringing any partisan national pettifogging to bear on this crucial evaluation, as those on this House's left have attempted to do, destroying the spontaneous consensus of 21 November and seeking to mislead the European Parliament because of a political spat in the Spanish parliament, can only harm the seriousness and objectivity of the debate - by all sides, I must emphasise - and, consequently, once again, endanger our common future, as a result of overlooking the main aspect: our coasts, the coastal communities, the greatest interest of the European citizens, a greater ability to prevent and to respond in the right way in future. What is important here is the sea - not Mr Aznar!
. (FR) The chairman of the French shipowners' association has said that 20% of the world's fleet should not be allowed to sail because of poor upkeep and because it has not been inspected. These floating dumps, however, are treated with a reprehensible tolerance by some shipping companies and some flag States, not least Turkey, which heads the blacklist.
I spoke yesterday of the need to clearly establish the liability of chartering companies, in order to encourage them to tighten up their practices.
What oil slicks also demonstrate, however, is the complete surrender of their sovereign role by flag States who do not ensure that their ships comply with maritime law.
This is why the States that are affected by oil slicks should systematically pursue the international liability of the flag State concerned at the International Court of Maritime Law. Spain, therefore, should today - and France tomorrow, probably - take the Bahamas to the Court in Hamburg.
Establishing the liability of the charterer and determining that of the flag State are probably the two most promising ways of preserving the marine environment. The most badly affected States should defend these means and pursue them jointly.
Mr President, I have, of course, voted in favour of this resolution, but I cannot agree with the way you treated Mr Schnellhardt when he told you that his machine was not working. He would have voted against the resolution and the majority was achieved by only one vote: 223 to 224. If Mr Schnellhardt's machine had worked - he has told you that this is not the case - the amendment would have been rejected. I believe that you should take account of the fact that a machine does not work, especially if the Member informs you straightaway. It is actually extremely important for us when an amendment is adopted or rejected by a single vote. I believe I am within my rights, Mr President to tell you that I do not agree with the way you have handled this matter.
Mrs Lulling, as a Member of long standing - even longer than myself - you know perfectly well that what you have just said lies entirely outside the precedent of the House. You are completely misinterpreting the Rules. They are clear on this point: when we have a roll call vote and when we call the result, the result stands. That has been the constant practice of all my predecessors and is consistent with the Rules.
I sometimes regret that, owing to technical problems, Members' votes are not properly registered. However, I have followed to the letter a precedent on which I exercise zero discretion. In those terms, although colleagues can be upset that their vote has not been recorded, it is a fact and a practice of this House that only those votes recorded and duly announced carry the result. Close at it was, c'est la vie, Madame!
Mr President, on a point of order, if that is how the Rules are, then they are stupid and should be changed.
Mrs Lulling, this is then in your hands. I wish you a happy Christmas in redrafting the Rules.
I wish a happy Christmas to Mr Fatuzzo, who today omitted to speak on behalf of the pensioners, but I am sure he would wish me to record that had he spoken, he would have done so.
Mr President, this is my customary Christmas present to the Presidency, to the officials who assist the Presidency, to the interpreters, to all those who work in this Chamber and devote so much time during the year to listening to Mr Fatuzzo's explanations of vote. It is now a custom that, at Christmas, Mr Fatuzzo delivers no explanations of vote during the last voting time of the year, precisely as a Christmas present to you all.
That concludes the explanations of vote.
(The sitting was suspended at 12.30 p.m. and resumed at 3.05 p.m.)
The next item is the report (A5-0403/2002) by Mrs Kratsa-Tsagaropoulou, on behalf of the Committee on Women's Rights and Equal Opportunities, on the Sixth Annual Report from the Commission on equal opportunities for women and men in the European Union (2001) (COM(2002) 258 - C5-0336/2002 - 2002/2180(COS)).
Mr President, may I start by saying how delighted I am to see the new generation of Europe in the visitors' gallery following this debate, which directly affects their future.
No one will be surprised if I say that this European Commission report gave us yet another opportunity to confirm that the equal opportunities situation is totally unsatisfactory. Unfortunately, however, the European Commission report is also unsatisfactory. It is still a descriptive annual report. Of course the 2001 report contains more facts and figures than previous reports but it is still the product of a routine exercise. It fails to illustrate properly either where we have failed to achieve our targets or commitments or the real difficulties in applying our policies at European and national level. Although it refers to future developments, it fails to set specific commitments or timetables.
Turning now to individual issues, the European Commission is clearly finding it hard to apply equal opportunities and is failing to do so adequately. Some Directorates-General are not making commitments in this area. At the same time, action to encourage more women to apply to participate in applications has been unsuccessful. Our motion for a resolution calls on the European Commission to examine new ways of disseminating information and simplifying bureaucratic and other commitments which will allow women and women's organisations to find out about and take part in European programmes. The same applies to the Member States, which are having trouble understanding gender equality and implementing it in practice. Where there are no central or regional political support mechanisms, equal opportunities programmes are not being applied. Member States generally have no quantitative targets in their programmes, do not evaluate the repercussions of equal opportunities on their economic policy and have no indicators or statistics broken down by gender either for programming or for evaluating national policies. So it would be very useful for the purpose of raising awareness of the situation and drawing up future policies if the European Commission were to conduct a serious study with indicators and comparative data on the situation in each Member State, especially on the application of Community legislation, so that we can compare problems and achievements and exchange best practices.
During the forthcoming year, 2003, the European institutions and Member States will need to act boldly and decisively. During the mid-term review of the Structural Funds which, as we know, will take place in 2003, the Member States will need to decide where there is room to promote equal opportunities, so as to prevent appropriations for measures to benefit women from being transferred to other objectives. We shall be preparing for the first European elections to include the candidate countries in 2003, and for national elections in various Member States. The Council recommendations on the equal participation of men and women have not brought about the expected results. Nor does the Council have a competent agency to help improve the coordination of equality-related issues. As for the European Commission, we are anxiously waiting for it to present a proposal for a gender equality directive based on Article 13 as quickly as possible, so that we can follow up the equal opportunities programme decided in Beijing and achieve our self-imposed targets throughout the fabric of economic and public life. All of this, you will say, has been said many times before, and you would be right.
Numerous people have commented, both inside and outside Parliament, that we women and some of the men working on these issues are becoming tiresome and repeating ourselves. We need to ask ourselves why they make these comments. Why does this issue not affect our society or at least not with the degree of importance we attach to it as regards both the human and economic factor? Why are our policies and principles not being applied directly and properly? I think that now more than ever we need to conduct a broad, ground-breaking dialogue with society and with those responsible for exercising European policy.
What we want from the European Commission, Commissioner, are good ideas and efficient ways of applying them. Where the European Commission cannot force the Member States, it should encourage them to realise that equality brings benefits, not losses and difficulties. Let them understand how important promoting equality is to the strategic objectives set by the European Union, and I refer here both to the Lisbon objectives, which have been complicated by enlargement, and the objectives of defending human rights throughout the world and contributing to the economic and social advancement of mankind, especially in our own neck of the woods, by which I mean the Balkans and the Mediterranean.
Mr President, ladies and gentlemen, I would like to start by congratulating the members of the committee, and particularly the rapporteur, on the extremely careful and valuable work they have done, as well as thanking them for both their excellent suggestions and critical comments.
Very progressive and inspiring ideas have been explored, and these encourage the Commission to continue its efforts towards this objective. Every year, we observe how effective, efficient and innovative our dual strategy is, involving as it does on the one hand, the inclusion of gender mainstreaming in all the Commission's areas of activity, and, on the other, the implementation of specific measures of positive action in favour of women. As we did in the last annual report, we have taken care, in the report on 2001, to take your comments and proposals into account. Your proposals, suggestions and concerns will, of course, also be taken into account in preparing and elaborating the report on 2002, work on which has already started.
I would like, at this point to enlarge on one point in particular, the evaluation issue. I am already in a position to inform you that, in 2003, evaluation will be carried out by means of two methods which, although different, complement each other. As happens every year, what we call a gender scoreboard will be set up, whilst it is planned that a second evaluation will be carried out by external experts. These efforts have to do both with the assessment of the 2001-2005 framework strategy and also with the financial plan. It is envisaged that a provisional report on these activities will appear at the end of 2003.
Turning to lawmaking, we will support the revision of the directive on the equal treatment of women and men, planned for 2003, by, among other things, drawing up a report evaluating the implementing measures taken at national level. It is precisely this to which you have just drawn attention, and we will make it our common concern to carry out an assessment in this area. The object of the revision of the equal treatment directives is to simplify them, help to make them more coherent, and bring them into line with the acquis communautaire.
Another reason why the coming year will be significant is that we will be focussing on how to balance the participation of women and men in the decision-making processes. In this respect, too, we are endeavouring to achieve tangible results in all areas, with women becoming better represented in all sectors, including in the social partners. Your report will be a very valuable help to us in doing this.
In 2004, we will be concentrating on the crucial area of combating negative stereotyped images of women. Misogynistic clichés, being a substantial obstacle to equal treatment for both genders, can and must be combated. This will be a comprehensive action, aimed at all the actors, with the objective of robbing obsolete ways of thinking of their power and, in the medium term - who knows? - perhaps even completely eradicating them. In any case, misogynistic clichés should soon be seen as ridiculous relics of times that are no more.
Parliament has insisted on the best possible utilisation of funds for this purpose. Let me, in this context, remind you of the assessment to be carried out by outside experts, and, furthermore, bring to your attention the imminent adoption of a Commission communication on the introduction of the gender question in the Structural Fund. This communication will be a valuable instrument in the programme's mid-term assessment.
Although the candidate countries have made evident efforts to transpose the acquis communautaire on equal treatment, substantial advances remain to be made, and so the Commission will continue to give the utmost attention to this topic. The success of European enlargement policy is dependent on the common rules being correctly applied. In this respect, the role of the programme of action, with which eight candidate countries have associated themselves this year, is that of giving impetus, and a valuable one.
I would like to conclude by returning to the issue of violence against women, in relation to which the Commission welcomes the Council's framework resolution of 19 July 2002 on the fight against trafficking in human beings. This resolution is of great importance in terms of the conclusions to be drawn at criminal level as regards the trafficking in human beings. The Commission will follow closely the way in which this resolution is transposed into the laws of individual states, and will work very closely with the committee in closely monitoring this as well.
Commissioner, we are dealing with the annual report for 2001 on the progress and difficulties observed in the achievement of equal opportunities. The political measures implemented are being analysed but their consequences are not being assessed.
The objective of this framework strategy is to guarantee that all the Commission's policies take account of gender issues and analyse the repercussions of its activities on men and women.
Once again we have to insist on the need to create more and better jobs between now and 2010, in accordance with the objectives set at the Lisbon Summit. We must insist on the need to guarantee equality between men and women in all political fields, in accordance with Article 3(2) of the Treaty.
We must once again demand that indicators be produced on the structures for childcare, dependent persons and family assistance, as well as the differences in salary between men and women.
The Barcelona European Council called on the Member States to eliminate the obstacles preventing women from fully participating in the labour market, in particular by creating crèches.
Respect for and promotion of equality between men and women are part of the Community acquis and are therefore an essential condition for the new countries of the European Union. It is true that the Commission has made efforts to promote equality between men and women, but so far they have been insufficient.
With regard to programmes funded with Structural Funds, it has been noted that the objective of equality has not been met, including in the Regulation referring to them. Even when certain programmes present it amongst their objectives, the results are not analysed and we know that this objective of equality is not really being met.
The absence of women through balanced representation in decision-making bodies is significant, particularly social partners and other bodies. Additional efforts must be made so that the presence of women in decision-making bodies becomes a reality. It is cause for satisfaction that this issue has been included as a priority for 2003 and we hope that it yields positive results.
It is very important that the Commission has included the integration of the principle of equality between men and women in external relations, and it must be present in all agreements with third countries.
Mr President, Commissioner, ladies and gentlemen, we have an almost balanced representation of Members here today for this debate on women's rights. On behalf of the Group of the Party of European Socialists, I would like to thank the Commission and Mrs Kratsa-Tsagaropoulou for their reports.
The Commission has succeeded particularly well in giving clear pointers for the way forward in equal opportunities, by means of the framework strategy on gender mainstreaming and the associated fifth action programme on gender equality. More rapid progress is being made in some areas. Last year, we adopted the directive on equal treatment in employment. That is a milestone, and we keenly await the first evaluation report.
In other areas, things are taking a little longer. However, there are already clear pointers in the case of the Structural Funds and as regards combating violence. I would like to point out that we in the Committee on Women's Rights and Equal Opportunities have already on several occasions proposed what was agreed here this morning: to make 2004 the European Year of Education through Sport. This House and I myself have for many years been calling for a European year of action against violence. I hope that will be picked up again.
We are also very anxious to see the proposal for a directive under Article 13 banning discrimination. There is also some delay on that. This needs to be pursued with great vigour. We also need to maintain the political will to make progress in involving women at all levels of decision making, both legally speaking and in practice. The outcome of the Convention in that respect has been very disappointing, so we need to act now.
There is also still a great deal to be done in the European Parliament, and my criticisms are accordingly also aimed at this House. Let us not beat about the bush - Parliament is lagging somewhat behind the Commission when it comes to implementing gender mainstreaming internally. We need to make progress both in terms of political decision-making and as regards the administration. Balanced participation of women and men can only be achieved if a genuine political will exists, and it requires a top-down approach. We are particularly looking to the political group chairs, to the President of Parliament and to the committee chairs to set a clear example.
We are at present working in the Committee on Women's Rights and Equal Opportunities on an initiative to achieve gender mainstreaming in the European Parliament, a kind of gender equality health programme if you like. It will be ready in time for the 2003 International Women's Day. I believe that we can set an example here to make it crystal clear that the European Parliament - even when enlargement is in the offing - is serious about equal opportunities for women and men.
Particularly when elections are on the horizon, it is not enough for the parties just to include equal opportunities in their manifestos; we also have to make sure it is implemented in practice. We expect that here in the European Parliament, where 30% of the Members are women, which means that we are somewhat better than average, things will be even better after the elections, so that we will move significantly closer to the goal of equal representation of men and women in this House.
There are many other points appearing in both reports that I could comment on. I believe that ultimately the crucial factor will be the political will that needs to be demonstrated if the position of women is really to be improved.
Mr President, ladies and gentlemen, no sensible person would dare to reject the principle of equality between men and women, or in other words between human beings.
In recent days, in my region, Galicia, this equality is being clearly demonstrated, through solidarity and also through pain. Yesterday, television stations broadcast the human and heart-breaking image of the minute's silence expressing condemnation and rejection of the latest terrorist attack by people, men and women, who were working to recover Galicia's environment, the marine environment, in the fight to deal with the consequences of the Prestige disaster.
Yesterday as well, the media reflected the figures relating to domestic violence inflicted on women by their husbands, boyfriends or ex-partners. In some sections of the media it was also pointed out that the great majority of victims did not recognise their situation. This is what seems to me to be the most serious violation of sex equality. On the other hand, it is of some comfort that the result of the survey suggests an improvement in the situation in comparison with the survey of 1999, but it is worrying that this situation is continuing 15 years after a constitutional text, in its marvellous Article 14, declared that all Spaniards, in this case, are equal before the law, and that there could be no discrimination on the grounds of race, sex etc.
Our Charter of Fundamental Rights, in Article 20, declares that all persons - it does not say men and women, which is not necessary - are equal before the law. And Article 21 states that all discrimination is prohibited and, in particular, discrimination on the grounds of sex, race etc.
Last Tuesday, the plenum of the Spanish Congress of Deputies approved the idea that all legislative provisions produced by the government should include a report analysing their impact on gender equality. I believe that practical conclusions should be drawn from Mrs Kratsa-Tsagaropoulou's report, which is excellent, given the balance she has achieved on an issue on which it is very easy to fall into demagoguery and not do enough, and we must move on from theory to reality and insist on the objective of equality through the horizontalisation of policies promoting equality, so that principles may become reality and so that reality may reflect the principles which the great majority of us advocate and which we want to see alive and enshrined in the Europe we are building.
Mr President, Commissioner, ladies and gentlemen, I should like to start by offering my warmest congratulations to my honourable friend Mrs Kratsa on her first-rate report, which really does give us an excellent overview of past achievements and future developments.
Progress has definitely been made on the question of gender equality, even if it is two steps forward and one step back. The fact that certain male colleagues have started to take the floor and enthusiastically support gender equality shows that progress has also been made within the European Parliament. However, I must express my acute concern, as did Mrs Gröner earlier, at the fact that the Convention discussing and planning the future of Europe, in the absence of women, feels that any serious discussion about enshrining gender equality in the new Treaty and, more importantly, applying it in practice is pointless. Unfortunately, even in areas in which there is Community legislation, we often find infringements and violations, as with legislation on an equal day's pay for an equal day's work. It is a fact that resistance, with attitudes and structures generated by this long-standing patriarchy, often proves to be stronger than political will or even legislation.
We also note that there has been a serious delay with the new anti-discrimination directive based on Article 13, which we have been expecting for some time now, Commissioner. We are extremely worried by the fact that the European Commission keeps putting off a decision. What is the reason for this delay? Can the Commission tell us? Why is this decision so long in coming?
Another issue is the fight against various forms of violence against women. We know that various forms of violence in the European Union have mushroomed. We know that thousands of women are literally at the mercy of slave traders. I know, Commissioner, that you mentioned the decisions taken by the Commission to fight trafficking in human beings, but we are by no means convinced that these decisions and the guidelines which you have issued will soon be transposed into the legislation of the Member States and we know that without judicial and without police cooperation, that is, without pan-European collaboration, it is impossible to break up these gangs.
Finally, I am delighted, Commissioner, that you have given priority in the 2003 programme to breaking the glass ceiling. This is a particularly worthwhile priority, because we predict that there will be an even balance of men and women in the new European Parliament following the 2004 elections.
Mr President, Commissioner, ladies and gentlemen, there are in all nine directives on equal treatment, but no measures to improve their implementation. That is why we need data and statistics to facilitate comparative assessments based on which solutions can be identified. A simple statement that men and women are equal before the law is not enough. The Commission's priority theme for 2001 was equal pay. However, the report once again reminds us that women's pay for the same or equivalent work continues to average only 76% of men's pay. The Joint Report on Employment for 2001 states that the Member States have taken only limited measures to reduce this pay differential, and the Commission needs to play an active role here, especially with the prospect of enlargement. The committee is actively working on the priority themes for 2002 and 2003 - the reconciliation of work and family life and the participation of women in decision-making processes. The provisions in force at present will have to be better adapted to current requirements. If women, and men too, opt for family life and to have children, that should not prevent them from participating in working life. Women need to be involved in decision-making processes at all levels. The only way to make credible progress with a policy for both sexes is by means of mutual cooperation based on equal opportunities.
Commissioner, some good projects have been worked out by women's organisations, but those organisations need more information on access to the Commission's system of financing and aid. The objective should be to ensure that as many stakeholders as possible can participate in the relevant programmes. After all, appropriations are made available every year to support projects relating to women, for example in the Structural Funds and in particular in the 2000-2006 action programme. However, the procedures involved need to be rationalised and simplified, because they are too complicated, both at Community and at national level. I would like to conclude by very sincerely thanking Mrs Rodi Kratsa-Tsagaropoulou for her balanced report. Unfortunately, the limited time we have available means that I can only touch on a few points.
Mr President, I would firstly like to congratulate Mrs Kratsa-Tsagaropoulou on her work, this Parliament's Committee on Women's Rights and Equal Opportunities for the excellent work it has been doing and the European Commission, in relation to equal opportunities policy.
It is very important that we take equality seriously. Not only through declarations, but also through intentions, policies and actions. We therefore need to take the pulse of the equality policy, measure it and assess it. We therefore call for quantitative objectives for policies on employment and access for women to information, training and politics.
Amongst all of us, men and women, we must make it possible for both governments of the current countries of the Union and the governments of the candidate countries to take equality seriously, to transpose the directives when necessary and ensure that they do not fail to comply with Community legislation. A new stage is beginning in which we will have to be very vigilant.
Equality - as many of us here know - needs to be fought for every day and every day no progress is made is in reality a step backwards. Many women are looking to the European institutions. Many of them live far from our prosperous Europe. For them, the progress we can make here is absolutely essential. It is possible that for many of them their only hope is that the European institutions will take equality seriously, both for the women within the Union and for all of those who, because they are outside the Union, encounter many more difficulties fulfilling their expectations of life.
We often say that there is no discrimination worse than that which comes from happening to be a woman. One does not choose to be born a woman. One is born one and, from that moment, one faces a huge number of obstacles which would not be there if one were a man. Therefore, given that we women make up half of the citizenship of the European Union, it is essential to attend to their needs and expectations, because they are the needs and expectations of the majority of the European citizenship. We are also talking about the expectations, the rights and the defence of equality for the majority of women in the world.
This Parliament's Committee on Women's Rights and Equal Opportunities has been working very intensively on all these issues. This committee has achieved, I believe, significant progress, but it is not sufficient. We are interested to see the work the European Commission is doing as well and I believe that this report reflects perfectly both what we have assessed and also everything we are asking for for the more immediate future.
I believe that this excellent cooperation in our committee has borne fruit. Now that the time has come to evaluate the work of the year, we can all be pleased.
Mr President, several Members have asked when the Commission will be bringing forward a proposal for a directive on discrimination based on gender under Article 13. The Commission will be presenting a proposal at the beginning of next year.
Thank you very much, Commissioner, for this clarification.
The debate is closed.
The vote will take place this afternoon at 5.30 p.m.
WRITTEN STATEMENTS (RULE 120)
Mrs Kratsa-Tsagarapoulou's report clearly lays out the sticking points: the persistent pay differential and the explosion in trafficking in human beings and prostitution. I welcome the dynamism of our rapporteur, although I would like to make two observations.
Firstly, we must remember the scale of poverty amongst women. Most of the 60 million people living beneath the poverty line in the EU are women.
Secondly, we must remain vigilant over Europe's desire to protect the equality of the sexes.
In fact, the first preliminary draft of the constitutional treaty presented by the Convention in October 2002 causes me some concern. The absence of any reference to equality between men and women in Europe is notable: it appears neither as a value nor as an aim, despite its inclusion in the Treaties.
The Convention's work programme, which is now dedicated to social issues, will enable this oversight to be corrected. We cannot conceive of it failing to do so.
Equal opportunities, addressed in Article 23 of the Charter, are a fundamental right and a value that we hold dear. Since 1975, the date of the first directive on equal pay and treatment, progress has certainly been made, but a great deal remains to be done.
Statistics broken down by gender and the gender dimension that is included in all our policies are essential prerequisites. Practical actions to ensure that parents, both men and women, can benefit from infrastructures such as nurseries, for example, which enable them to reconcile family life and working life, would constitute a considerable step forwards.
Our actions must increase the population's awareness of changes in mentality so that finally more women gain access to positions of responsibility and to supposedly typically 'masculine' careers. This also requires a common effort to be made with the social partners to ensure that this fundamental principle is applied in every company and in all collective bargaining.
Equal pay is only one issue within equality between men and women; let us not forget domestic violence, sexual exploitation, etc. Europe has a duty to set an example. I thank Mrs Kratsa for having pursued this approach.
The next item is the Commission statement on sustainable development in mountain regions.
Mr President, ladies and gentlemen, the European Parliament is right to be taking an interest in mountain regions. As you know, the Commission is also paying great attention to these issues, as demonstrated by the conference organised in October at the initiative of my colleagues Michel Barnier and Franz Fischler on the subject of 'Community policies and the mountains'. My colleagues Mrs Wallström and Mr Barnier - the latter of whom is in Brussels at a meeting of the Presidium of the Convention - have asked me to update you on some of the work being undertaken and on some issues still outstanding as regards the Commission's work on the European Union's mountain regions.
The EC Treaty does not refer to the concept of mountain regions as such. Article 158, which provides the legal basis here, states, in connection with the policy of economic and social cohesion, that the Community shall aim in particular to reduce disparities between the levels of development of the various regions and the backwardness of the least favoured regions or islands, including rural areas. It could be argued that specifically incorporating the concept of mountain regions into the Treaty would better reflect stakeholders' concerns. For example, 95% of mountain regions come under Objective 1 or Objective 2 of Europe's structural policy. Compensatory payments for less favoured regions made under the common agricultural policy also benefit mountain regions in many cases.
The Commission has commissioned a study in order to assess the strengths and weaknesses of mountain regions more effectively. This study has three objectives: to define the mountain regions of the enlarged EU, to create a database of these regions and to carry out an objective analysis of the situation in mountain regions and of existing Community and national policies, and to evaluate those policies.
In line with the first of these objectives, a definition of mountain regions is to be created for the 27 current Member States or candidate countries covered by the study. This definition is being drawn up on the basis of topographical criteria, and in some cases climatic criteria are also taken into consideration. At the beginning of December 2002, the contractor carrying out the study presented the Commission with 16 possible definitions, and these are at present being examined in detail. A decision will be taken at the end of December as to which definition can be used.
On the basis of this process of defining regions, a start can now be made on collecting statistical data. We expect that the process of collecting and analysing data and the presentation of the final report will be completed by September 2003.
As regards regional policy and the common agricultural policy taking account of mountain regions in future, I have already explained that regional policy and agricultural and rural development policy are indeed two policies that directly take account of mountain regions. In the case of regional policy this is done through regional programmes for Objective 1 and Objective 2 areas, and also under the Community initiative known as Interreg, particularly through the Alpine region programme. Under the CAP, mountain regions are chiefly supported by means of compensatory payments for less favoured regions.
Consideration is at present being given to the future of these policies. The Commission's proposals on the future of the regional policy are to be presented at the end of 2003 as part of the Third Cohesion Report. It would therefore be premature to prescribe at this early stage how mountain regions are to be taken into account in the forthcoming 2007-2013 planning period for regional policy.
Under the current mid-term review of the common agricultural policy, the Commission's proposal places particular emphasis on strengthening agri-environmental measures, which often benefit mountain regions.
As regards measures in favour of mountain regions under other Community policies, I would like to say a little more about competition policy and about general interest services. As you know, EU policy on grants of state aid is based on Article 87(1) of the Treaty, which stipulates that grants of aid by the state are fundamentally incompatible with the common market. However, this article also specifies cases in which grants of state aid may be approved. These exceptions include aid of a regional nature, or to be precise aid 'to promote the economic development of areas where the standard of living is abnormally low or where there is serious underemployment', in other words areas whose per capita gross national product is less than 75% of the Community average. Certain other areas may also be covered by this exemption.
Furthermore, the Commission attaches great importance to services of general interest, as demonstrated by its communication of January 2001. However, as you know, maintaining and developing services of general interest is solely a matter for the individual Member States. The Commission can only offer encouragement in this field. In its communication, the Commission states that the aim of services of general interest is to ensure universal basic provision, that is to say access to essential services, including those in remote or inaccessible areas. In addition, the new Article 16 of this Treaty specifically recognises the important role played by services of general economic interest in promoting economic, social and territorial cohesion. The importance of these provisions was also emphasised by the Heads of State and Government at the Lisbon Summit in March 2000.
The final point that I would like to mention is the Alpine Convention. Although this convention only directly affects four Member States, the Commission was involved in launching this initiative. It was not until summer 2002 that a sufficient number of signatories to the convention had ratified the various protocols so that it could come into operation. For its part, the Commission is investigating the various options available to it for more active involvement in the context of the Convention. The Commission has already presented its proposal for signing the transport protocol to the Council. However, I have to report that this proposal has so far not made much further progress within the Council. Furthermore, it needs to be made very clear that these protocols also have to be supported by the Member States at Council level, as the Council is responsible for signing and ratifying them on behalf of the Community. As you know, several states participating in the Alpine Convention have not yet ratified the protocols. However, we hope that things will move forward positively in the coming months, reflecting the effort made by some Member States at the end of the summer to breath new life into the Alpine Convention.
Mr President, ladies and gentlemen, the Commission will continue to pay close attention to issues concerning mountain regions. Present and planned work, in particular the Directorate-General for Regional Policy's study, the results of the mid-term review of existing programmes and the conclusions of the Third Report on Economic and Social Cohesion will give us a more accurate picture of the situation and options for further action.
Mr President, Commissioner, thank you for your statement, which suggests that mountain regions will perhaps no longer be entirely overlooked in European policy. Until now, unfortunately, mountain regions have rarely been a subject on which we have made observations or recommendations. And yet these regions warrant particular attention. Mountain areas offer a huge variety of riches. They are usually exceptional areas, which must therefore be managed in a very specific way, within a global policy of sustainable development of the mountains. These are complex areas due to their geography and their climate. They are areas in which farming plays a crucial role, but not any old farming; it must be a form of farming which is extensive, that takes care to preserve species of fauna and flora and the abundant supply of water, and to protect forests and natural habitats as defined by the European Union.
This type of farming cannot exist, however, without people, hence the need to preserve these mountain areas from desertification and to do everything possible to maintain a human presence there. We must therefore strengthen and update provisions to benefit young farmers. The Commission has set up a number of programmes with which we are quite familiar: Leader and Interreg, inter alia, as you mentioned, Commissioner. This aid probably needs to be simplified, precisely because these are areas with specific characteristics, in order to make them more flexible to ensure that they are better suited to the terrain and that they take account of the specific characteristics of the region, the necessary protection of the environment and the existence of numerous specific methods for the management of these areas, such as pastoralism, for example.
The same applies to tourism. We must encourage sustainable tourism, promoting the natural wealth of these areas but refusing to allow mountains to be turned into leisure parks built of concrete - which has, unfortunately, happened all too frequently in the Alps, amongst other areas. In order to achieve this, we must encourage private initiative, we must help local SMEs, which often suffer as a result of their isolation and communication difficulties and we must maintain services.
Commissioner, I was very pleased to hear what you had to say on this matter, particularly your reminder that it is important for services to be available everywhere, including the most remote areas. We must therefore give priority to structural projects aimed at promoting forms of transport that respect the environment and probably at giving a greater role to the railways. In mountain areas, this is, of course, more difficult, but, in the Alps, we have first-hand knowledge of these problems. We must also give priority to renewable energies such as water and wood and increase research into the prevention of both natural and material risks.
You also emphasised, however, the need to define mountain areas and not to forget hilly areas, because these play a crucial buffer role between mountains and lowland areas. We must also bear in mind, when talking about mountains, that the Alps are not the only ones; there are also the ancient massifs, which have their own specific characteristics and which must also be taken into account.
In conclusion, the sustainable development of mountain areas can only be achieved if all partners are fully involved.
Mr President, Commissioner, I am delighted to have the floor after Mrs Grossetête, because all Members representing mountain regions face the same problems and share the same ideas about their respective areas. I am very grateful to you for your words, Mrs Schreyer, which show how interested the Commission is today in the range of problems facing mountain regions; we are quite aware of this. I would also like you to know that we firmly intend to work together to ensure that our areas, which have very well-defined handicaps, can be effectively protected. I shall therefore dwell on a few points that complement what has just been said.
If we want our territories to enjoy a form of economic development that comprehensively brings together preserving the countryside, preserving the type of farming that is characteristic of a mountain region and developing tourism, perhaps the Commission should listen more carefully to two or three points that are absolutely crucial.
I should like to recall that competition policy, as it is currently legislated for and regulated by the European Union, can by no means meet the needs of these regions, which do not have as many opportunities as others.
I think it is crucial that Community competition legislation is adapted to take account of the specific characteristics of our regions, in order to reduce these economic and structural disadvantages. We must also put in place economic and financial support and tax concessions of a structural and sustainable nature. Such measures are essential if we wish to combat the desertification and the ageing of these regions because, at the moment, these developments appear to be inevitable.
I also wish to reiterate the importance of the EU's environmental policy. This might be a taboo subject, but I hope that, whenever work is done in this field, thought is given to the applicability of these provisions, which were designed for an urban context, a context of lowlands that do not experience the same type of problem. Very often, when regions with a geographical handicap are forced to apply this regulatory approach, they find themselves totally disempowered. I would even say that they suffer genuine deprivation.
We therefore fervently hope that, together, armed with a coherent vision, we will be able to make progress, because enlargement will give mountain regions an extremely important role to play. Furthermore, in its work, the Convention must address our set of problems quite specifically. This concerns the territorial coherence and the cohesion of the European Union.
Mr President, I would first like to say that we are at the end of the International Year of Mountains, which was organised by the United Nations. I think it is very positive that Parliament is able to discuss Europe's role in this matter, particularly at the end of the Year of Mountains.
I would also like to welcome, along with the Commissioner who is present and those who are absent, the fact that we are witnessing a change in perspective. Over the years, my colleagues here and I have criticised the Union's lack of interest in the problems of mountain regions. Today you have shown a different attitude, which was already evident in the October meeting organised on the Commission's initiative around the theme of 'EU policies and the mountain', which included, among others, a speech by President Prodi.
I appreciated your speech, Commissioner, because you succeeded in summarising the various issues. I would like to briefly go back over a few matters.
First of all, as Mrs Guy-Quint said at the end of her speech, there is the major problem of introducing the issue of mountain regions into the treaties, which is absolutely essential. I think that we should take into account the important role of the Convention in this. We also need to make use of the two presidencies of the Council: the Greek Presidency and the Italian Presidency, two countries that are obviously affected by the problems of mountain regions. Introducing the issue into the treaties will provide an essential legal basis for obtaining a directive on mountain regions, in which we must of course solve the problem of competition. I therefore think that progress should be made in this respect.
Having said that, we should also look at the prospects for regional policy for 2007-2013. Why not consider a specific structural fund for mountain regions? Or, better perhaps, for areas that are geographically or naturally handicapped? I will not add anything regarding agriculture. Agriculture remains essential for safeguarding mountain regions. The same can be said about tourism, which Mrs Grossetête discussed in detail.
I would like to add a few words on the International Convention on the Protection of the Alps. Unfortunately, I do not think that the Commission has sufficiently monitored the work of this Convention. In this respect, we need to promote the transport protocol, in order to have a legal basis for taking specific measures to regulate the flow of heavy goods vehicles in mountainous areas. We obviously also need to look more closely at the issue of the funding of the major rail links such as Turin-Lyon, the Pyrenees and the Brenner pass, because in my view it is one of the keys to sustainable development in mountain regions.
Mr President, this is the International Year of Mountains, and I am glad that Mrs Frassoni, our co-Chairman, managed to have this put on the agenda, as it is an essential issue. Mountains are areas that contain some of the few remaining wildlife sanctuaries left in Europe. They need special status as sensitive areas. There is a clause in the Treaty for ultra-peripheral regions that provides for flexibility in adopting EU policies for special needs. This is what the Commission should be doing. It should declare mountains to be sensitive regions and then adopt legislation accordingly.
It is disappointing that the Commission had no initiatives this year concerning mountains - not even a communication or a White Paper. That would have been very welcome. The Commission, whilst pushing for the International Convention on the Protection of the Alps, states that the protocols have been ratified, but not everyone has ratified the transport protocol. It is essential, in relation to the threat that highways and the trans-European networks are having on mountain regions, that these protocols are properly implemented, not just in relation to the Alpine regions but also in other regions such as the Pyrenees which are in danger. We also need conventions for those areas to protect them.
In relation to priorities, there is a conflict between the trans-European networks and the needs and concerns of people. It is quite clear that the people who have opposed trans-European networks have voiced real and true concerns. Their concerns have been ignored to prioritise the trans-European networks. This is a conflict.
Finally, I cannot understand why the Commissioner is not putting pressure on Member States to ensure that they comply with Natura 2000 in the Alpine regions or why we do not have officially adopted lists of sites of Community interest. That is disgraceful. I urge the Commissioner to put pressure on the Member States.
Mr President, mountain regions are proclaiming themselves as areas of economic, social and cultural life, but they are seeking recognition. Firstly, they are seeking recognition of their handicaps. Regions can only be classified as mountainous on the basis of their altitude. Difficulty of access, harsh climate and declivity should also be taken into account.
Mountain regions are also seeking recognition for the quality of their products. They do have a reputation for high quality, but that can only be valued if consumers can identify the products. Steps are being taken on this and we should support them.
In promoting the mountain economy we need to take into account the fact that it is developing in a fragile environment that needs to be both preserved and developed. It is therefore difficult to find the balance, which needs to be supported by coherent legislation, which is not currently in place. I am thinking in particular of legislation on bringing livestock rearing and shepherds' huts up to standard, which is difficult to implement in some mountain ranges.
Conservation programmes, such as the LIFE and NATURA 2000 programmes, for example, also have damaging consequences for economic activity. Mountainous regions will only remain open if everything possible is done to offer those who have chosen to live there prospects for the future, particularly young people.
We therefore need effective policies for mountainous regions that are adapted to each mountain range and based on management that is devised jointly by elected representatives, public services and professionals. These policies must work towards compensating for the excess cost of production, the opening up of regions, the diversification of activities, maintaining public services and developing specialised training and access to new technologies.
Agriculture, pastoralism and forestry play an essential role in mountain regions. Not only do they generate quality products, but they are also the only means of maintaining sites and keeping them secure.
In certain mountain ranges, however, pastoralism is being put at risk by the reintroduction of predatory species, and the poor management of their populations.
Diverse landscapes, high-quality products, 'green lungs', rare species: mountain regions are and must remain diverse. We should not make them into sanctuaries, or into deserts.
Madam President, Commissioner, ladies and gentlemen, mountain regions account for 30% of the surface area of the Community of Fifteen, and 10% of the population lives in mountain regions. Up to now, the European Union has viewed its policy on mountain regions as part of agricultural policy. I believe that this issue needs to be seen as a whole and not just sector by sector. Mountain regions account for over 50% of the total surface area of Member States such as Austria, Italy, Spain and Greece. For this reason it is absolutely essential, in addition to the issue of defining mountain regions, to consider the impact on various aspects of life, and for mountain regions to be seen as an area in which people live and not just as a business area for particular sectors of the economy.
I am delighted that the Commissioner has been able to inform us that a positive solution to the problem of creating a definition has now emerged. I think that in the final report to be presented in September 2003 this will provide us with a foundation on which we can build.
The suggestions that it is too soon to be specific about financial issues may reflect an unavoidable degree of caution, but it is certainly not very satisfactory, Commissioner. I myself come from a mountain region which is in a relatively good position by virtue of its autonomous status. We have had some degree of migration, but only a low percentage in recent years. However, mountain regions in Piedmont, Lombardy or the Veneto, for example, have been totally depopulated and have ultimately become back gardens for affluent areas in the big cities - and I am sure that are many similar examples in other EU Member States. If you consider those, it becomes clear how absolutely necessary it is to give those who have stayed on positive signals that changes are being made and that they will not have to wait for almost another decade. One possible measure would be for short-term changes to be introduced in competition policy. Classifying mountain regions as sensitive zones in the treaties would also give a strong signal with this in mind.
In my view, both Parliament and the Commission have treated policy on mountain regions rather shabbily. Up to now, we have only had three debates on this topic in this House, something that I regret, even though the Commission rounded off the International Year of Mountains by organising the conference you have already mentioned in an effort to form a picture of the situation and invite or listen to everyone involved in that Year. This conference was held in Brussels in October thanks to the efforts of Commissioners Fischler and Barnier. However, it would also certainly be advantageous if you could make a strong case to the Commission for it to take due account of the report on this subject adopted by the European Parliament on 9 September last year and to act accordingly.
By way of conclusion, let me briefly mention the Alpine Convention. The Commission has been completely inactive in this area. The picture you painted was not quite accurate. It is not so much the signatory states to the Alpine Convention that have not done their homework, as the Commission, which has signed only three protocols and for cost reasons has even stopped turning up to meetings. I think there is an urgent need for action here.
Madam President, our hearts leap up as we talk about mountains today, although, as always, the numbers in the Chamber are on the low side. The very fact that this debate is being held is an achievement and I would say that, this year, in honour of the International Year of Mountains, the European Parliament too has endeavoured to make its contribution. The Commission and I remember that memorable seminar of 17-18 October, we discussed this matter in the context of the mid-term review of the common agricultural policy and Agenda 2000 too, and we are discussing it today. It is a shame that, as always, this is an intimate conversation between a few friends, but that has always been the fate of the mountains in the history of the Community.
Madam President, if you were to do a little research on the Internet and search in our databases for the word 'mountain', you would find three references to past resolutions. The first was tabled by a certain Mr Colleselli in 1983, the second tabled by myself in 1998 and the third tabled in 2001 by Mr Ebner, who spoke just now. If you add these names to the few Members present today in this Chamber, you have the mountain people, the champions of the mountains, if I may be so bold as to use that phrase. However, mountains, as we know, cover 30% of the Community's territory. In countries such as my own, Italy, and in Greece, Portugal and Spain too, over 50% of the land is defined as mountainous. Why, then, has there been so little attention paid to mountains throughout history? Because the inhabitants of the mountain regions are few. Between 5 and 7% of the European citizens live in mountain regions, on average. There are few inhabitants who are therefore unable to form a strong lobby in terms of either numbers or wealth. That is a shame, for this may well be a historic time for the mountains in terms of their future and prospects. First and foremost, they have to convert their diversity from the weakness it has been hitherto into added value in order to start to exploit the genuine potential they offer. Europe is not a depressed region: it is a complex, complete economic and social system. I would say that, strangely, Europe does not need economic assistance so much as credibility and specific legislation which will allow it to launch its initiatives for the future. That, Madam President, is why, if you search for a directive in the database, you will find that the most recent directive dates back to 1975. Twenty-seven, almost thirty years have passed: the mountains have changed dramatically in that time but we are still working with a very outdated directive.
What, then, can we suggest? Some of the Members have already made proposals and I too would like to make some demands. We must cling to the proposals of Article 158, which the Commissioner mentioned just now. This article calls upon the European Union to reduce and avoid development divides between the regions of Europe. Then the same article recognises the specific situation of the Community's islands. We are not demanding another article or a different legal basis: we are asking for the specific situation of the mountains, at least, to be recognised alongside the specific situation of the islands. It is clear for all to see that the mountains are different from the rest of the territory: they are different environmentally, biologically and in terms of natural history and social conditions.
In this regard, I would mention a suggestion made by Mr Mantovani - who is unable to be here because he was unable to get a flight at an appropriate time - who laments the fact that, in addition to the environmental and economic problems, life is difficult in the mountain regions when it comes to healthcare too. When a hospital closes in a mountain region a serious problem is created. When, in particular, healthcare networks are insufficient, genuine difficulties ensue. That is why the mountains need overall, general measures. All we have to do is give them a hand: they are not asking for aid, they are just asking for a little attention and, as I said just now, for the specific nature of their situation to be recognised.
I would like to take the opportunity presented by this extremely interesting debate on the mountain regions to congratulate Mr Ebner and Mr Radwan on the very impressive and agreeable way in which they have taught us something about the mountain regions this week by arranging this splendid exhibition and celebration here. It has been a great success and I would like to thank them for having presented these wonderful regions in the South Tyrol and Upper Bavaria to us in such an excellent way!
Allow me to add that Swedish mountain regions too have been presented in Parliament in recent times.
The debate is closed.
The next item is debates on cases of breaches of human rights, democracy and the rule of law (Rule 50 of the Rules of Procedure).
The next item is the joint debate on the following seven proposals for resolutions on Hong Kong:
B5-0643/2002 by Mr Andreasen, Mrs Plooij-van Gorsel, Mr Van den Bos and Mr Watson on behalf of the Group of the European Liberal, Democrat and Reform Party on Hong Kong,
B5-0645/2002 by Mr Sjöstedt, Mrs Eriksson, Mrs Frahm and Mr Di Lello Finuoli on behalf of the Confederal Group of the European United Left/Nordic Green Left on Hong Kong's constitution,
B5-0649/2002 by Mr Gahrton and Mr Wuori on behalf of the Group of the Greens/European Free Alliance on Article 23 of Hong Kong's constitution,
B5-0650/2002 by Mr van den Berg on behalf of the Group of the Party of European Socialists on Article 23 of Hong Kong's constitution,
B5-0653/2002 by Mr Belder on behalf of the Group for a Europe of Democracies and Diversities on Article 23 of Hong Kong's constitution,
B5-0655/2002 by Mr Cushnahan, Mr Posselt and Mr Sacrédeus on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats on Article 23 of Hong Kong's constitution,
B5-0657/2002 by Mrs Muscardini, Mr Ribeiro e Castro and Mr Queiró on behalf of the Union for Europe of the Nations Group on Article 23 of Hong Kong's constitution.
Madam President, Commissioner, the Group of the European Liberal, Democrat and Reform Party is extremely concerned about the planned change to Article 23 of Hong Kong's constitution. In conversation, journalists, politicians, various religious groups, representatives of human rights organisations and organisations such as Falun Gong all express great anxiety faced with this planned change. The strength of Hong Kong lies in its success in retaining the principle of one country, two systems. I, together with many others, fear that this change will seriously undermine that principle, something which would naturally be completely unacceptable.
The fact that China is pressing for this change to take place is not reassuring. We know that China often puts pressure on Hong Kong to get it to accept legislation there that exists in China. I am afraid that the way in which Article 23 is being interpreted may lead to the disappearance of fundamental freedoms such as academic freedom, freedom of expression, freedom of organisation and religious freedom. If a group such as Falun Gong, which is banned in China, were also to be banned in Hong Kong, it would be a serious offence against the principle of one country, two systems.
It is not only I who am concerned. The major demonstration at the weekend, in which thousands of Hong Kong citizens protested about the change, shows that the Hong Kong authorities have not succeeded in reassuring their own citizens, and they are not therefore reassuring ourselves, either. If the change is only a technical one, as Hong Kong maintains, the point needs to be made extremely clearly. I am afraid that that is not the way it is. I hope that the Commission will look into this issue very carefully. I also wish to appeal to the Hong Kong authorities to extend the period of referral for consideration and to be extremely vigilant where these changes are concerned.
We hope that Hong Kong will not adopt the Chinese system of general rules that permit the completely arbitrary persecution of political opponents. Like Mrs Malmström, we particularly fear for Falun Gong supporters, whose peaceful protest does not justify persecution in any form. Hong Kong must be allowed to remain what it is, in the expectation that China will also go down the road to democracy and human rights. Only on this basis can we maintain the dialogue and the cooperation. When I visited China along with some members of our Group of the Greens/European Free Alliance, I noticed the extent to which the Hong Kong economic model was held up as an example to the big cities on the Chinese mainland. Yet the concept of 'one country, two systems' still applies in the areas of human rights, democracy and freedom of speech. In that regard, Hong Kong still to this day remains a unique phenomenon in the Chinese sphere of influence.
Many people in China told us that developments towards greater democratisation and human rights could be expected in the future. We therefore view with the greatest concern the creation of the law to combat subversive activities in Hong Kong. We fear that this will be at the expense of freedom of speech, the objective administration of justice, religious and artistic freedom, scientific freedom and so on. This would be precisely the opposite of what we have always hoped for, which is that one large area of democracy and human rights will be allowed to come into existence.
Madam President, the decision by the government of the Hong Kong Special Administrative Region to publish a consultation paper presenting its proposals for an anti-subversion law in accordance with Article 22 of the Basic Law has led to great uproar and concern not only in Hong Kong itself, but also here in the European Parliament.
We have very clearly heard what not only people in the religious world but also the business world, the newspapers and journalists in Hong Kong have told us, and we need to take those fears very seriously. There are fears that the opposition is to be silenced, that freedom of speech and freedom of the press, the right to publish and freedom of association are to be curbed, and that the right and the freedom to establish trade unions will no longer be guaranteed. These are genuine fears and we must take them seriously, because we are talking about civil rights that we regard as fundamental values, and we also intend to defend those fundamental values in China.
That is why we are calling on the People's Republic of China to respect Hong Kong's autonomy under the 'one country, two systems' policy which the previous speakers have already mentioned. That policy must be respected. I call on China to respect it and to ensure that Hong Kong can exercise its own rights and is not subject to any pressure to limit existing rights and freedoms.
Madam President, one country, two systems. It sounds almost too good to be true for Hong Kong. Article 23 of the Basic Law, however, is a potential time bomb under all of this. This article requests the drafting of laws against a whole range of serious crimes against the government of the People's Republic of China. The Hong Kong authorities have embarked upon the implementation of this highly controversial article at a most inopportune moment, and in a manner that lacks transparency. That is why the residents of Hong Kong came out on the streets en masse at the beginning of this week. Does Hong Kong really give Peking reason to fear treason, secession, unrest, subversive activities, theft of state secrets or dangerous foreign political activities or connections? No! Yet the Chinese authorities are insisting on the implementation of Article 23. Mark you, this is an article that was given its current form only after the bloodbath in Peking's Tienanmen Square . Article 23 therefore reflects Chinese Communist paranoia, both past and present. The same can be said of Hong Kong's citizens' fears then and now. While Hong Kong is going through a difficult economic period, Peking is making matters worse with its crippling political uncertainty. Even the business sector in Hong Kong is reacting negatively, and that speaks volumes. It reflects the broad dissatisfaction amongst the populace with a desultory consultation process on the legal implementation of Article 23. What is lacking is the publication of the exact draft laws. The Council and Commission must therefore address the powers that be in Hong Kong and Peking on this matter quickly, as the European Union is serious about maintaining the principle of 'one country, two systems' for Hong Kong.
Madam President, since July 1997, the European Parliament has been a staunch defender of the autonomy of Hong Kong under the 'one-country two-systems' policy. In pursuit of this policy, we have worked constructively with the Hong Kong administration, reflected by the attendance of the former Chief Secretary Anson Chan and her successor, Donald Tsang, at meetings of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. It is therefore appropriate that we should continue to monitor developments which could in any way undermine the autonomy of Hong Kong and threaten fundamental freedoms. Enactment of legislation under Article 23 has raised such concerns.
While I welcome the personal guarantee given by Chief Secretary Donald Tsang that he will not allow the freedoms enjoyed by Hong Kong citizens to be undermined, this must be reflected in the proposed legislation. Last weekend, a large demonstration in Hong Kong illustrated the genuine concerns that Article 23 laws could undermine existing human rights and civil and religious liberties. I share these concerns and I urge the Hong Kong SAR Government to address them in the final proposals that they bring forward. In particular, the new laws must not violate the provisions of the International Covenant on Civil and Political Rights, nor must they in any way undermine the independence of the Hong Kong courts and their right to exercise the power of final jurisdiction. The reinterpretation of the Basic Law by the Standing Committee of the National People's Congress during the right-of-abode case is still fresh in many people's minds. There must not be a repeat of this with regard to Article 23 issues.
I would ask the Hong Kong authorities to take note of this debate, to take note of this resolution, especially our request for the publication of a draft bill which should be subject to further consultation.
Madam President, I begin by declaring an interest as the joint president of the Hong Kong Friendship Group, joint, that is, as with my good friend and colleague, Mr De Clercq, from the ELDR Group.
The first point I would like to make - and this has been alluded to by my friend and colleague, Mr Cushnahan - is that Hong Kong cannot pass law under its constitution if it contravenes the international standards of human rights. My second point is that all countries need security legislation. I would argue that even what is proposed is milder than the recent Homelands Security Act passed in the United States, without much obvious protest from this House.
We asked the Hong Kong authorities to ensure that the Article 23 proposal would not be used to silence opposition. I shall give a couple of quotes. A few days ago on 27 November, Mr Antony Leung, the Financial Secretary, was in the European Parliament. From the minutes of the meeting he attended - and I quote: 'He gave a very personal reassurance of the government's commitment to upholding the rule of law and the guarantees of human rights and freedoms set out in the Basic Law and enshrined in the Hong Kong legal system'. That was in front of our Members very recently. A few days ago, on 10 December, the former financial secretary, now acting Chief Executive, Donald Tsang, said in a speech in Hong Kong: 'The free flow of information, the freedom to say and do what we want are the very fabric of Hong Kong society'.
I put it to you that there is concern. I also look forward to having a clear and detailed provision and would like to see a draft bill for us to debate. But let us concentrate on getting good legislation, and not fall victim to those who want to campaign against the PRC by proxy.
Madam President, in September the Hong Kong Government tabled a proposal for a new law threatening freedom of expression, of the press and of religion in the region. This law, known as Article 23, is aimed at protecting Hong Kong from foreign and internal threats, but at the same time involves Hong Kong legislation's being brought into line with China's. In that way, organisations and movements banned in communist China will also be banned in Hong Kong. In common with Christian churches not approved by the Chinese Government, the Falun Gong movement would acquire the same illegal status in Hong Kong as it has had since 1999 in China.
The law would increase the authorities' powers to control and thus to censor everything printed in newspapers, as well as other media and other published material. Such material as was considered damaging to the region and to China as a whole would therefore be censored, and it would be a punishable offence to possess it. The vote is planned to take place in Hong Kong on Christmas Eve. Let Christmas be celebrated through the withdrawal of Article 23.
Madam President, ladies and gentlemen, the Commission has been closely following the public debate surrounding the proposal adopted by the Hong Kong regional government on the implementation of Article 23 of Hong Kong's Basic Law. The Commission is conscious of the enormous significance and political sensitivity of this initiative, especially as regards the development of Hong Kong and China as a whole. As this proposal by the regional government has been framed in very general terms, it will not be possible to judge this draft law properly until it is presented to Hong Kong's Legislative Council. That will probably happen in February 2003.
The Commission's approach is based on the assumption that a wide-ranging consultation process will now take place, and that this will subsequently be extended to the detailed legislative provisions as soon as they are presented to the Legislative Council. The Commission believes that it is very important for the views expressed by various groups during this consultation process to be taken fully into account when drafting the future legislative provisions. Furthermore, the proposed legislative provisions and their application should not undermine the preservation of a constitutional system or respect for human rights and basic freedoms in Hong Kong, in accordance with its 'one country, two systems' principle. Lastly, in accordance with Hong Kong's Basic Law, the legislation proposed must be compatible with UN agreements on civil and political rights and on economic, social and cultural rights.
The European Union is carefully monitoring developments in this area through its ambassadors. On the basis of their recommendations it intends to transmit a declaration to the Hong Kong regional government at the highest possible level and as soon as possible, and in any case before the end of the consultation process on 24 December; this declaration will emphasise the European Union's commitment to the principles I have just mentioned.
Thank you, Commissioner Schreyer.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following four resolutions on the destruction of cultural heritage in Hebron:
B5-0644/2002 by Mrs Morgantini, Mrs Boudjenah, Mr Herman Schmid, Mr Seppänen, Mr Cossuta and Mr Miranda da Silva on behalf of the Confederal Group of the European United Left/Nordic Green Left on the destruction of cultural heritage in Hebron,
B5-0647/2002 by Mr Lagendijk, Mrs Boumediene-Thiery, Mr Dhaene, Mr Gahrton and Mrs Isler-Béguin on behalf of the Group of the Greens/European Free Alliance on the destruction of cultural heritage in Hebron,
B5-0652/2002 by Mr Trentin and Mr van den Berg on behalf of the Group of the Party of European Socialists on the destruction of cultural heritage in Hebron,
B5-0654/2002 by Mr Perry and Mr Morillon on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats on the destruction of cultural heritage in Hebron.
Madam President, the destruction of their cultural heritage is an open wound which bleeds constantly for the Palestinians. Between 1948 and 1952, the Israeli Government destroyed 420 Palestinian villages, as documented by Israeli historians. Some of the Arab districts of Jaffa were destroyed. In 1967, after the occupation of East Jerusalem, the Moroccan quarter of the Old City was destroyed to make room for a large square in front of the Wailing Wall. Throughout these years of military occupation, permission was never granted for restoration of the historic parts of the various cities.
After the Oslo agreement and the creation of the Palestinian Authority, a very enthusiastic start was made on restoring the Old Cities of Nablus, Bethlehem and Hebron. In the past two years, with the reoccupation of the autonomous territories, the destruction caused by the Israeli tanks and bombings has been huge. Sixty-six palaces built between the thirteenth and eighteenth centuries have been destroyed, including the caravanserai, the Turkish bath and the old soap factories. Today, it is the turn of the Old City of Hebron, where the houses are next to the Tomb of the Patriarchs: Mameluk and Ottoman houses and houses from the British Mandate. This is more than just a question of preserving old buildings however: the Old Cities are inhabited by women, men and children, like those in the refugee camps in Jenin and Rafah who have no roof over their heads. Moreover, their numbers have risen to over 15 000 in the past two years.
The official justification given by the Israeli authorities in the military decree providing for the demolition of the houses in Hebron talks of security and military grounds. Nothing could be further from the truth. Ariel Sharon has clearly said that there is a need to build a link between the settlement of Qiriat Arba and the Tomb of the Patriarchs. This is annexing of territory, for the Qiriat Arba settlements are illegal. It is true that the decision was taken to destroy the Old City, the subject of our resolution today, after an armed attack by a Palestinian group killed nine people, army soldiers and armed guards from the settlements. It is true that, in some cases, the houses destroyed in the West Bank belong to families in which a son, brother or cousin has taken the tragic, horrific decision to kill himself and Israeli civilians, but over 2000 houses have been destroyed in the past two years! This does not give the Israelis a licence to violate international law and the Geneva Convention, which clearly bans collective punishment, the destruction of property and the killing of civilians. Over 2000 houses have been demolished in these past 2 years and 20 000 people have been wounded. I am sad to say that there have been many Israeli deaths too - over 600 now. Israel is an occupying country which is violating the obligation laid down by the fourth Geneva Convention to move its people out of the occupied territories - there are over 400 000 settlers now - and should be ensuring the well-being and providing for the needs of the Palestinian people, whereas 72% of Palestinians are unemployed and confined in the villages.
The first illegal fact is the military occupation of the West Bank and the Gaza Strip, which has now been in effect since 1967. Israel can no longer be allowed to continue to violate all international legislation, inflicting pain and suffering not just on the Palestinians but on its own people too. We must send out a signal to the Palestinians to give them hope of justice and to enable them to prevent the growth of fundamentalism. We must send out a signal to the Israeli Government so that it knows that it cannot always act outside the law, playing on the threat of anti-Semitism and terrorism. Our only concern is for there not to be two sets of checks and balances: human rights and the right to life are equal for all people.
Today's resolution sets a limit: the demolition must stop. We must act alongside those Israelis who, together with the Palestinians, have appealed against the demolition of the homes in Hebron and are going to demonstrate tomorrow in Hebron, for the cultural heritage of Hebron and Palestine is part of the cultural heritage of mankind and must be preserved, not destroyed.
Ladies and gentlemen, the Middle East has a unique heritage, rich in symbols and history. But that heritage, which for too long has undergone the colonial conflict ravaging Palestine, is in danger of disappearing. Many age-old historical centres have been devastated, destroyed by the Israeli occupying forces. In Hebron, the army is preparing to destroy around one hundred houses bordering the prayer route. It is a real corridor, riddled with watchtowers and only accessible to the settlers, which will be developed to link the settlement to the tomb of the patriarchs, the symbol of the three religions, which Israel wishes to appropriate.
Hebron is a blatant example of apartheid. The town is separated in two by a large road used only by Israelis, and some streets are entirely forbidden to Palestinians. This is a symbol of a downward spiral that can only lead to an escalation of violence. During the conflict, Palestinian heritage has become a major political issue. The foundations of cultural sites are giving way under the attacks from Israeli tanks and helicopters, which are also battering public and professional buildings, schools, houses and refugee camps, causing thousands of civilian casualties. Is that not true terrorism, military terrorism, state terrorism? Israel is thus clearly showing that a Palestinian identity has no place in its plans to extend the settlements. This idea of eradicating the history and memory of the Palestinian people is a result of the Israeli State's quest for legitimacy.
I would also like to commend the courage of civilian and international missions, which with no power to intervene but the right to report and observe, are playing a moderating and protective role. Through their action on the ground, they are carrying out citizen's diplomacy where our international diplomacy is unable to intervene. We must urgently condemn what are genuine crimes against humanity's shared cultural heritage, demand that the Hague conventions and Geneva conventions on the protection of goods and persons be respected and ask the Commission to call on the UN Security Council to send an intervention force to protect the Palestinian people, their cultural and historical heritage and their environment.
Let us remember that fair and sustainable peace for these two populations can only be based on respect for international law, the withdrawal of settlements and occupation forces and the creation of a Palestinian State within the 1967 borders.
Madam President, Commissioner, ladies and gentlemen, in a few days' time it will be Christmas and we are calling in our resolution for worshippers to be allowed to visit the Church of the Nativity at Christmas. Things really have come to a pretty pass, all as the result of indifference or negligence or fanaticism. A few part-sessions ago we were passing resolutions to protect infrastructures in Palestine, because they were infrastructures built with European Union money. Now we are passing resolutions to protect the cultural heritage because nowhere on earth does the cultural heritage belong to the Sharons or Arafats of this world; it belongs to history and to the people.
In this sense, we now need to realise that the resolution system is too limited to bring in results. In Copenhagen a few days ago, the European Union showed that it can act decisively and intervene when it has to. This being so, it makes no sense to stand and watch the machinations going on in the Middle East, the clashes, the destruction, the loss of human life on all sides. We now need to apply a different policy, a different sort of decisiveness, in order to stop this endless, stalemate of a crisis. Settlement policies, terrorist policies - not that terrorism qualifies as a policy - offer no prospects or framework for a solution of any kind.
Ladies and gentlemen, when a few months or rather a couple of years ago, we watched the destruction of the Buddha statues by the Taliban on our televisions, we said, who do they think they are, destroying the history of mankind? Today the same is happening on our very doorstep. And we just stand and watch. It is not our job in these circumstances to stand and watch. It is not our job to complain. Our job is to intervene. An end to settlements! They get us nowhere. An end to destruction! It gets us nowhere. And an end to terrorist action! It gets us nowhere. We need to keep to the policy decided years ago by Arafat and Prime Minister Rabin, God rest his soul. Therein lies the way forward, therein lies the solution. No other policy makes sense.
Having said which, a European Union of the twenty-five which wants to play a political role and intervene in international affairs needs to change its tactics on this issue. It is no good being in the audience. It needs to play the lead role and now it has the chance to play the role which it should have been playing for years.
Thank you for listening and Merry Christmas.
Madam President, it is with the utmost care that I take the floor once again on the painful issue of the Middle East. It may seem derisory or even distressing at first sight for Parliament to issue another resolution on this subject, this time to protect stones, however loaded with history they may be, while human lives continue to be sacrificed every day in the infernal spiral of violence and fear, blood and vengeance that has been unleashed in this land that is so dear to so many of us.
Although the PPE-DE Group is nevertheless taking part in this debate today, it does so aware and with the conviction that the action announced by the Israeli authorities to safeguard access to the Kiriat Arba settlement can only have disastrous consequences for the development of the continuing conflict, without genuinely guaranteeing the security of its, the settlement's, inhabitants. My experience of the previous conflicts that I was involved in, both in Algeria, nearly fifty years ago, and more recently in the Balkans, taught me that no wall, even it is surrounded by mines and watched over by the most sophisticated methods, is insurmountable. However, like our colleague Mr Souladakis, even more recently, I have not forgotten the horrified reaction from the public worldwide following the destruction of the Bamyan Buddhas, which triggered the unanimous condemnation of the Taliban regime.
This is why, while not wishing to be the judge, and even less the prosecutor, of a situation in which the European Union, as Mr Souladakis rightly said, has not yet succeeded in establishing a role, we can only draw the attention of the Israeli authorities to the significance of the consequences of any decision leading to the destruction, or even partial destruction, of the ancient city of Hebron.
Madam President, the destruction of cultural heritage in Hebron is very symbolic. The power of oppression originating from it is not only destroying houses and stone; it is destroying people and their existence. It is killing them. The State of Israel is oppressing the Palestinian people, with the clearly displayed or hypocritical collusion of all the major powers.
Why should the extreme right-wing powers in Israel be worried by the friendly admonishments from the major powers every now and again when the Israeli army goes beyond certain limits? Mr Sharon is aware that what he is doing in Israel is simply a copy of what the United States' leaders did in Afghanistan and are preparing to do in Iraq. Why should Mr Sharon be bothered by the empty protestations from countries who pretend to distance themselves somewhat from his policies, such as France, when that very country is in the process of engaging in a dirty war itself?
The French army is not protecting the population against ethnic and xenophobic killings; it is protecting the clique in power that is carrying them out. The rebels are undoubtedly no better, but it is not for the French army to act as arbiter or policeman. By protecting the government in power, it is mainly protecting the French corporations that have major interests there.
So yes, the Israeli army should withdraw from Palestine and the French army should leave Côte d'Ivoire and Africa.
Madam President, this is not, unfortunately, the first time that Israel has vandalised religious and cultural monuments and contravened the Venice Charter and all the UNESCO and ICOMOS conventions, without the world's protesting. This time, the world's protests should be as vociferous as they were following the barbaric destruction of the Buddha statues in Afghanistan. We are concerned here with an irreplaceable heritage of buildings of religious and cultural value, from the Mameluk period in the fifteenth century to the Ottoman period in the nineteenth century - cultural treasures that belong not merely to the Palestinians but to the whole world. The destruction of these cultural treasures has nothing to do with security and self-defence. It is pure vengeance, and vengeance that will increase the spiral of violence in which, far removed from the public eye, Israeli soldiers and settlers kill Palestinian civilians with tanks and rifles, while young Palestinians, in the full media spotlight, blow themselves up. More than three hundred homes face destruction. The historic town of Hebron, with its unique architecture and religious importance, will never be the same again. It is a disgrace, and the EU must call upon the world community to accept responsibility for stopping the destruction.
Madam President, ladies and gentlemen, the Commission is deeply concerned about the planned destruction of Palestinian families' homes in the old town of Hebron. Not only are these buildings of cultural and historical significance, but the planned action will also add further to the suffering of innocent Palestinian civilians.
The European Union has condemned the attack by Palestinian militants on 15 November in which 12 Israeli soldiers were killed. The Commission cannot, however, see how the measures planned would increase security in Hebron; if anything, these measures will serve to exacerbate the situation, which is already extremely tense. The Commission considers that the destruction of historic Palestinian dwellings is in breach of the Hebron Protocol agreed by Israel and the Palestinian Autonomy Authority in 1997. That protocol commits both parties to preserving and protecting the historic character of the town, so that no part of its heritage is damaged or changed.
The Commission also wishes to draw Parliament's attention to the recent conclusions of the European Council held in Copenhagen, when the Council expressed its alarm at the expansion of settlements and related construction work. It called upon Israel as a matter of urgency to reverse its settlement policy, to freeze settlement construction and halt the confiscation of any further land.
Thank you, Commissioner Schreyer.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following six proposals for resolutions on Tibet:
B5-0642/2002 by Mr Andreasen, Mrs Plooij-van Gorsel and Mr Van den Bos on behalf of the Group of the European Liberal, Democrat and Reform Party on Tibet,
B5-0646/2002 by Mr Sjöstedt, Mrs Eriksson, Mrs Frahm and Mr Di Lello Finuoli on behalf of the Confederal Group of the European United Left/Nordic Green Left on the human rights situation in Tibet,
B5-0648/2002 by Mr Messner, Mr Gahrton, Mrs Maes and Mr Wuori on behalf of the Group of the Greens/European Free Alliance on the human rights situation in Tibet,
B5-0651/2002 by Mr van den Berg on behalf of the Group of the Party of European Socialists on the human rights situation for Tibetans in Szechuan Province,
B5-0656/2002 by Mr Mann and Mr Posselt on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats on the human rights situation in Tibet,
B5-0658/2002 by Mrs Angelilli on behalf of the Union for Europe of the Nations Group on the human rights situation in Tibet.
Madam President, Commissioner, we have discussed Tibet many times here in this Chamber. This will certainly not be the last time, either. There is a very great deal of solidarity with the Tibetan people here in the European Parliament. The Tibetan people have for many years been exposed to appalling treatment by Beijing, and this is continuing. Perhaps there is, however, a very small light at the end of the tunnel inasmuch as a cautious dialogue has been instituted between Beijing and representatives of the Dalaï Lama. The fact that two people like Ngawang Sangdrol and Jigme Sangpo - two very well-known prisoners of conscience to whom attention has been drawn on several occasions in this Chamber - have now been released from their long-term imprisonment is also very positive. There are, however, many more prisoners.
I do not believe that this development indicates any fundamental policy change on the part of China. I only wish that it did. I do not, however, believe that that is the case. It is, at any rate, a step on the way. It is all the more worrying, therefore, that the two Buddhist Tibetans, Tenzin Delek and Lobsang Dhondup have now been sentenced to death. They were in the wrong place at the wrong time and have now been branded as terrorists. They have not been given anything in the way of a fair trial; no evidence has been presented; they have been kept in total isolation for eight months; and now they are to be executed. The Group of the European Liberal, Democrat and Reform Party demands a fair legal process in accordance with the rule of law and treatment in accordance with international conventions. As always, we condemn the death penalty wherever it is practised. China's contribution to the international fight against terrorism appears so far, unfortunately, to have been confined to Beijing's branding opposition dissidents and various minorities as terrorists and in that way obtaining an excuse for oppressing them. That is not how matters should proceed. The fight against terrorism must always be combined with the rule of law. We shall continue to fight for the rights of Tibet, continue to condemn all human rights violations in China and hope that the Commission will step up the human rights dialogue with China.
Tibet is an area with its own culture, its own religion and its own political traditions. It is also a so-called autonomous region in China, however meaningless this autonomy is in practice. Every attempt to achieve real autonomy is, after all, regarded as a crime, giving rise to legal proceedings, and the concept of political offences is unknown in China. Political opponents are simply treated as common criminals. The struggle against terrorism provides yet another excuse for this.
The death sentences against Tenzin Delek, an influential Buddhist lama, and his assistant, Lobsang Dhondup, pronounced on 3 December, are a sad illustration of this. We regard the accusations as unproven, but the way in which the two people were held in solitary confinement and ultimately sentenced to death after months of incarceration and after a mockery of a trial, confounds us. These death sentences must not be allowed to be carried out; the verdicts must be reviewed on the basis of a fair trial. The dialogue between China and the representatives of the Dalai Lama, who inspires so much hope in this hemisphere, must be resumed, but we must not be naïve in our relationships with this big country. They pay a great deal of attention to what we think of them, but we must not allow ourselves to be blinded by diversionary tactics. We must see what is actually happening and bring about change judicially and in practice.
. (DE) Madam President, Commissioner, ladies and gentlemen, as a member of the Delegation for relations with the People's Republic of China I have recently been able to hold many fascinating discussions with my Chinese counterparts. I had gained the impression that a real opening up, a genuine dialogue on human rights was actually going to take place. So I too very much welcomed the release of both Ngawang Sangdrol and Jigme Sangpo. We regarded that as a sign that pledges were being honoured and promises were being kept.
We very much welcomed the fact that Li Peng honoured his commitment finally to enter into contact with the Dalai Lama and that initial discussions were actually being held with representatives of the Dalai Lama. We regarded these as two very positive signs.
So we are all the more dismayed now that at exactly the same time two people, Tenzin Delek and Lobsang Dhondup - a lama and one of his followers - were arrested and kept in solitary confinement for six or even eight months, although to this day it has not been established beyond doubt that they really committed the act of which they were accused. This is totally contrary to the constitutionality that we naturally expect and demand from a people or from a government.
We understand very well that the fight against terrorism is important, but that means combating genuine terrorism, not dissidents. The fight against terrorism must of course also respect constitutional criteria, otherwise it cannot be justified.
I only hope that this was a blunder that will be very quickly rectified by the Chinese Government, and that these two people will be released or will at least receive a fair trial. I also hope that China will make sure that the door to human rights, which has been very slightly opened, will not be slammed shut again but will be opened further, so that genuine constitutionality may also prevail in China.
Madam President, things did indeed get off to a promising start. In September an official delegation from the Dalai Lama visited China's leaders. In October, the nun Ngawang Sangdrol was released after decades of imprisonment, following massive international protests, including those from the European Parliament itself. A considerable number of Members of this House had repeatedly nominated her for the Sakharov Prize.
Did these welcome steps on the part of the Chinese amount merely to political manoeuvring in the run-up to their President's visit to the USA? Will the path to constructive dialogue now peter out again in the aftermath of the Communist party conference and the far-reaching changes in personnel brought about by it? Are the hardliners getting the upper hand?
We have heard some alarming reports recently. At the beginning of December, as other Members have mentioned, two Tibetans were sentenced to death by the Kardze People's Court after a trial so rushed that doubt must be cast on its legality. They were accused of owning illegal weapons, of separatism and of taking part in an attack using explosives carried out in Chengdu in April.
One of those involved is the Tibetan Tulku Tenzin Delek, who has a death sentence hanging over him with a two-year reprieve. He has been committed to preserving Tibetan culture, language and religion for decades. He founded new monasteries and championed the social well-being of the public. His colleague Lobsang Dhondup also faces a death penalty, without reprieve.
It is evident that neither of the two defendants received a fair trial. International standards were breached. For example, Tenzin Delek spent eight months in solitary confinement without any contact with his family or with lawyers, which is clearly in violation of the UN's minimum standards for the treatment of prisoners. The authorities demanded the payment of bail equivalent to EUR 120 000 before a proper trial could be initiated. His students were arrested when they tried to raise the money.
This is a flagrant violation of international human rights. It is imperative for the Chinese authorities to maintain legal standards. However necessary the war on terrorism may be, and however much we may all support it, it cannot be waged without respect for the law and for human rights. It is totally unacceptable for the peaceful struggle to practice Tibetan religion and culture to be treated as an act of terrorism.
On behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats, I call on the Commission immediately to raise these unfair verdicts under the dialogue on human rights with the Chinese. We must prevent unlawful sentences from being executed and the grant of financial aid must be made dependent on improvements in the area of human rights.
Ladies and gentlemen, I urge you to stir your Member States' embassies in Beijing into action without delay, so that these defendants can be given a fair trial. The first step must be to lift the death sentence.
Lastly, as Chairman of Parliament's Tibet Intergroup, I would like to express my hope that the forces of reason will prevail in China and that our worldwide campaign for human rights and the rule of law will succeed.
Madam President, as others have already said, these death sentences have absolutely nothing to do with the war on terrorism. However, that also demonstrates that we have a responsibility to wage that war. The United States also bears that responsibility within the international institutions, the United Nations and under international law.
If you only fight terrorism - and that is unfortunately a danger that also exists in Washington - strictly by means of a coalition of the major powers, there is a risk that those powers will misuse that war on terror for their own ends: Moscow will use it against the Chechens and Beijing will use it against Tibet. We need to be fully aware that the sort of repression that has been practised in Tibet or in Chechnya is no way to fight terrorism, it will simply engender it.
We were talking earlier on about mountain regions. A few decades back there were even bomb attacks here in the Community, in the South Tyrol, which is nowadays a peaceful model region of Europe of which we can be proud. There were even extremist movements in our European democracies. That sounds unlikely today, because by granting autonomy we have ensured that no one takes separatist or terrorist action. We now feel comfortable in the greater community of Europeans and regard ourselves as being at the heart of Europe.
My message to the Chinese is therefore this: 'Give the Tibetans autonomy, give them democracy, and give them human rights!' That is the way to fight terrorism and separatism. That is a successful approach that will not lead to terrorism but will genuinely bring peace and ensure that peace will prevail in the world's most important and most historically precious mountain region, peace that can be a model for the entire world.
The motion for a resolution before us has much to recommend it, but the wording is rather infelicitous, by which I mean the phrase 'the Tibetan minority in China'. Of course, in comparison with China's massive population, we are all minorities. However, what we are talking about here is the great Tibetan people with its ancient world culture, which is a valuable heritage for mankind. We appeal to the Chinese to respect this people and its culture as full partners, just as we treat the Tibetans and Chinese as equals.
Madam President, Commissioner, ladies and gentlemen, Mr Posselt is quite right, this is about a Tibetan majority within Tibet. Also, Mrs Maes, the problem raised today by these two death sentences reveals changes in the borders made by the Chinese. The Tibet of the autonomous region is one third of Tibet. There is also the province of Sichuan, a large proportion of which is part of the historic Tibet.
Those who spoke before me discussed this. Three months ago, there was a sign of hope for some on the return of Kelsang Gyaltsen and Lodi Gyari, the Dalai Lama's envoys who went on an official visit to Peking for the first time in a long while. Meanwhile, a small change has taken place in the People's Republic of China. Hu Jintao has become the new President, the Secretary General of the Chinese Communist Party. The result of the so-called dialogue that was undertaken is these two death sentences: those of Tenzin Delek and Lobsang Dhondup.
Obviously, Mrs Gebhardt, there could be better signs emerging from this dialogue. Having said that, I think that above all we should question ourselves, as members of the European Parliament and as Europeans, on how we are supporting the Tibetan people. I think that we should seriously ask that question. There is a risk of exoticism, and a risk that the peaceful struggle of our Tibetan friends will not be capable of achieving the objective of freeing Tibet. This is an objective for the Tibetans, but also for all free men and women across the world.
Nearly three years ago now, in June 2000, Parliament adopted a resolution inviting the governments of the Member States to recognise the exiled government of Tibet, the Dalai Lama's government. I believe that is how we can genuinely give power to our Tibetan friends and show our Chinese friends that the rule of law is based on solid foundations of dialogue, and not just on semblances of dialogue, on the crumbs of dialogue that they throw to the Tibetans and to us, the Europeans, to make us believe, as they have been doing for 40 years, that they want dialogue while each time they reject real dialogue and any political solution.
The President of the exiled Tibetan Parliament, Professor Samdhong Rinpoche, has asked for restraint until June. I will restrain myself until June, but I think that from then on we should reconsider our entire approach to supporting the battle to free Tibet.
Madam President, ladies and gentlemen, the Commission welcomes Parliament's initiative in presenting a resolution on the human rights situation in Tibet. We are deeply concerned about the death sentence passed on Lobsang Dhondup and Tenzin Delek on 2 December. You may recall that Mr Delek was on the list of individual cases that we handed to the Chinese authorities under the human rights dialogue between the EU and China. The Commission is also concerned because these death sentences are the first to be passed against Tibetans because of alleged political crimes for some years.
The Commission wishes to take this opportunity to inform Parliament that the EU troika raised this matter through diplomatic channels with the Chinese authorities on 13 December, at embassy level. The EU requested information on both these cases and in particular on what evidence had been presented, and called for the trials to be reopened in accordance with international standards for fair trials. Furthermore, the troika reaffirmed that the EU rejects the death penalty and its use in China in general, referring to the ongoing campaign of 'drastic action'. By virtue of this prompt intervention on the part of the European Union and because of pressure from the United States and Australia, the executions have so far not been carried out, and the two convicted men have entered appeals. The executions can therefore not be carried out until the People's Court has re-examined the case. Although we believe that the immediate danger of execution has been averted for the time being, the Commission will continue to follow this case very closely, particularly as regards the provision of solid evidence and guarantees of a fair trial.
The European Union is also continuing to put pressure on China to guarantee the cultural, linguistic and religious identity of the Tibetan people. It has repeatedly called for the initiation of a direct dialogue between Beijing and the Dalai Lama, as this is likely to be the only way to secure a peaceful and lasting solution to the Tibetan question.
Against this background, the Commission is encouraged by the positive news conveyed by the two envoys of the Dalai Lama who visited China in September 2002. We hope that this will be a first step towards the establishment of a more regular dialogue between Beijing and the Dalai Lama. The Commission intends to continue to take only such cooperative measures in Tibet as will directly benefit the Tibetan population.
Thank you, Commissioner Schreyer.
The debate is closed.
The vote will take place directly following the debate.
We shall now proceed to the vote.
Prior to the vote on Tibet:
Madam President, we suggest that because of the way the debate developed, the title here should be changed. I am sure that many speakers will be in favour of this proposal, which is to change the title to 'Situation des droits de l'homme des Tibétains' or 'Human rights situation of Tibetans'.
. (DE) Madam President, I would simply like to say that, in the interests of consistency, the same wording should also be used in Paragraph 7. I therefore request that this should be used throughout the resolution, in the title and in Paragraph 7.
Madam President, I think that we also forgot to ask in item 8 for the resolution to be sent to the Dalai Lama and the exiled Tibetan Government, as is always done with our resolutions.
That is a good point. We shall make sure that happens.
(The President observed that no one had opposed the proposed oral amendments, as a result of which they were taken into account).1
Madam President, I am wondering whether you have just held a vote by roll call. My voting card was somewhere else, so I voted too late. Please will you note that I voted in favour?
We have noted the fact.
The vote is concluded.
EXPLANATIONS OF VOTE
on the report by Mrs Kratsa-Tsagaropoulou (A5-0403/2002)
The Swedish Moderate Party's delegation to the European Parliament has voted against Mrs Kratsa-Tsagaropoulou's report on the Commission's sixth annual report on Equal Opportunities in the European Union, 2001.
We believe that equality proceeds from the equal value of every person and from every individual's right to respect for their person and their choices when it comes to personal, family and professional life. It is a matter of justice that no one should be discriminated against because of their gender or for other reasons. Any form of oppression, discrimination or stereotyping must be combated, and the opportunity of everyone to make free choices promoted.
We do not therefore believe that the proposal in the report indicates the right road to go down. We oppose those parts of the report that recommend the adoption of quotas and what is termed positive discrimination. It is not the task of politicians to determine how private employers take their recruitment decisions in the light of these considerations. Mathematical redistribution does not mean justice and does not lead to genuine equality.
Selection procedures for recruitment and admission to higher education should, however, ensure gender neutrality as far as possible. Moreover, we see the continued work on equality as being, in the first place, about changing attitudes in the long term, and we would emphasise the importance of schools in shifting attitudes in this direction.
We believe that the Committee on Employment and Social Affairs should have responsibility for those issues now being dealt with by the Committee on Women's Rights and Equal Opportunities.
. (FR) Yet another report on 'Equal Opportunities for Women and Men in the European Union', which will be followed up with as few actions as the previous ones.
We voted in favour of it, of course, because of what it stands for, whilst being aware that it will not actually change anything at all. We could delude ourselves by saying that the delays are the result of the cumbersome nature of society, and that by repeating principles, the European Parliament will at least be able to be ahead of society. But that is not even true.
To take just one example, in several countries that are already part of the European Union or in the process of joining it, abortion is practically forbidden and, in any event, highly restricted.
The European institutions could take strong political measures by making women's rights a condition for membership of the Union. However, the Union, which is quite capable of breaking down barriers when it comes to the movement of goods and capital, is not able to do so when it comes to protecting the fundamental right of women to be in charge of their own bodies.
Madam President, as our President already wished us a Happy Christmas at lunchtime today, which may explain why many Members have already inadvertently left, I would like to take this opportunity to thank you as our President for Thursday evening for your excellent chairmanship and to congratulate you. We wish you, and of course all the staff who have remained with us until this evening, a very Happy Christmas.
I would thank you all and wish you a really merry Christmas and a happy New Year.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 5.25 p.m.)